 



EXHIBIT 10.1
EXECUTION VERSION
Published Deal CUSIP Number:                     
Published Revolving Commitment CUSIP Number:                     
U.S. $900,000,000
AMENDED AND RESTATED
FIVE YEAR CREDIT AGREEMENT
Dated as of December 3, 2007
Among
INVESCO PLC
as Borrower
INVESCO LTD.
as Parent
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
BANK OF AMERICA, N.A.
as Administrative Agent
 
BANC OF AMERICA SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Book Managers
CITIBANK N.A.
as Syndication Agent
HSBC BANK USA, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.01 Amendment and Restatement
    1  
Section 1.02 Certain Defined Terms
    2  
Section 1.03 Computation of Time Periods
    18  
Section 1.04 Accounting Terms
    18  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
    18  
 
       
Section 2.01 The Advances
    18  
Section 2.02 Making the Advances
    19  
Section 2.03 Swing Line Loans
    20  
Section 2.04 Fees
    23  
Section 2.05 Termination, Reduction or Increase of the Commitments
    23  
Section 2.06 Repayment of Advances
    25  
Section 2.07 Interest on Advances
    26  
Section 2.08 Interest Rate Determination
    26  
Section 2.09 Optional Conversion of Advances
    27  
Section 2.10 Prepayments of Advances
    27  
Section 2.11 Increased Costs
    29  
Section 2.12 Illegality; Circumstances Affecting Availability
    30  
Section 2.13 Payments Generally and Computations
    30  
Section 2.14 Taxes
    31  
Section 2.15 Sharing of Payments, Etc.
    35  
Section 2.16 Use of Proceeds
    35  
 
       
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    35  
 
       
Section 3.01 Conditions Precedent to Effectiveness
    35  
Section 3.02 Conditions Precedent to Each Borrowing and Each Increase Date
    36  
Section 3.03 Determinations Under Section 3.01
    37  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    37  
 
       
Section 4.01 Representations and Warranties of the Parent and the Borrower
    37  
 
       
ARTICLE V COVENANTS OF THE BORROWER
    41  
 
       
Section 5.01 Affirmative Covenants
    41  
Section 5.02 Negative Covenants
    46  
Section 5.03 Financial Covenants
    51  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
ARTICLE VI EVENTS OF DEFAULT
    51  
 
       
Section 6.01 Events of Default
    51  
Section 6.02 Application of Funds
    54  
 
       
ARTICLE VII Administrative Agent
    55  
 
       
Section 7.01 Appointment and Authority
    55  
Section 7.02 Rights as a Lender
    55  
Section 7.03 Exculpatory Provisions
    55  
Section 7.04 Reliance by Administrative Agent
    56  
Section 7.05 Delegation of Duties
    56  
Section 7.06 Resignation of Administrative Agent
    56  
Section 7.07 Non-Reliance on Administrative Agent and Other Lenders
    57  
Section 7.08 No Other Duties, Etc.
    58  
Section 7.09 Administrative Agent May File Proofs of Claim
    58  
Section 7.10 Guaranty Matters
    58  
 
       
ARTICLE VIII MISCELLANEOUS
    59  
 
       
Section 8.01 Amendments, Etc.
    59  
Section 8.02 Notices; Effectiveness; Electronic Communication
    60  
Section 8.03 No Waiver; Remedies
    62  
Section 8.04 Expenses; Indemnity; Damage Waiver
    62  
Section 8.05 Right of Set-off
    64  
Section 8.06 Successors and Assigns
    64  
Section 8.07 Treatment of Certain Information; Confidentiality
    67  
Section 8.08 Governing Law
    68  
Section 8.09 Execution in Counterparts
    68  
Section 8.10 Survival of Representations and Warranties
    68  
Section 8.11 Replacement of Lenders
    68  
Section 8.12 Jurisdiction, Etc.
    69  
Section 8.13 Judgment
    70  
Section 8.14 Waiver of Jury Trial
    71  
Section 8.15 USA PATRIOT Act Notice
    71  
Section 8.16 Consent to Reorganization
    71  

-ii-



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  -   List of Applicable Lending Offices
Schedule 1.01
  -   Mandatory Costs
Schedule 4.01(b)
  -   Subsidiaries
Schedule 4.01(d)
  -   Required Authorizations
Schedule 4.01(i)
  -   Disclosed Litigation
Schedule 4.01(v)
  -   Existing Debt
Schedule 5.02(a)
  -   Existing Liens
Schedule 8.02
  -   Administrative Agent’s Office; Certain Addresses for Notices
Schedule 8.06
  -   Processing and Recordation Fees
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Note
Exhibit B-1
  -   Form of Notice of Borrowing
Exhibit B-2
  -   Form of Swing Line Loan Notice
Exhibit C
  -   Form of Assignment and Assumption
Exhibit D
  -   Form of Assumption Agreement
Exhibit E-1
  -   Form of Subsidiary Guaranty
Exhibit E-2
  -   Form of Parent Guaranty
Exhibit F
  -   Form of Opinion of U.S. Counsel for the Borrower and Parent
Exhibit G
  -   Form of Opinion of U.K. Counsel for the Borrower
Exhibit H
  -   Form of Opinion of Bermuda Counsel for the Parent
Exhibit I
  -   UK Tax Compliance Certificate

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
     This Amended and Restated Five Year Credit Agreement (the “Agreement”) is
entered into as of December 3, 2007 among INVESCO PLC, a company organized under
the laws of England and Wales, and its successors (the “Borrower”), INVESCO
LTD., a company organized under the laws of Bermuda (the “Parent”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and BANK OF AMERICA, N.A. (“Bank of
America”), as administrative agent (the “Administrative Agent” or “Agent”) for
the Lenders (as hereinafter defined), hereby agree as follows:
PRELIMINARY STATEMENTS:
     The Borrower, Bank of America (as Administrative Agent) and certain lenders
party thereto (the “Existing Lenders”) entered into that certain Five Year
Credit Agreement dated March 31, 2005 pursuant to which the Existing Lenders
provided the Borrower with a revolving credit facility in an initial principal
amount of up to $900,000,000 (the “Existing Credit Agreement”). To facilitate a
corporate reorganization of the Borrower and its Subsidiaries resulting in
(i) the formation of the Parent as the holding company of the Borrower (and the
Borrower as a wholly owned Subsidiary of the Parent) and (ii) the distribution
by the Borrower to the Parent of the Borrower’s ownership interest in certain of
its foreign subsidiaries (the “Reorganization”), the Borrower has requested that
the Administrative Agent and the Existing Lenders amend and restate the Existing
Credit Agreement (the “Amendment and Restatement”) upon the terms and conditions
of this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Amendment and Restatement. In order to facilitate the
Amendment and Restatement and otherwise to effectuate the desires of the
Borrower, the Administrative Agent and the Lenders:
     (a) The Borrower, the Administrative Agent and the Lenders hereby agree
that upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the obligations
of the Borrower and the Guarantors, the rights and interests of the
Administrative Agent and the Lenders and any terms, conditions or matters
related to any thereof, shall be and hereby are amended and restated in their
entirety by the terms, conditions and provisions of this Agreement, and the
terms and provisions of the Existing Credit Agreement, except as otherwise
expressly provided herein, shall be superseded by this Agreement.
     (b) Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and of any related “Loan
Documents” (as such term is defined in the Existing Credit Agreement and
referred to herein, individually or

1



--------------------------------------------------------------------------------



 



collectively, as the “Existing Credit Documents”), (i) all of the indebtedness,
liabilities and obligations owing by any Person under the Existing Credit
Agreement and other Existing Credit Documents shall continue as obligations
hereunder, and (ii) each of this Agreement and the Notes and any other Loan
Document (as defined herein) is given as a substitution of and modification of,
and not as a payment of or novation of, the indebtedness, liabilities and
obligations of the Borrower under the Existing Credit Agreement or any Existing
Credit Document and neither the execution and delivery of such documents nor the
consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Existing Credit Agreement or of any of the other
Existing Credit Documents or any obligations thereunder. Upon the effectiveness
of this Agreement, all Advances (including all Swing Line Loans) owing by the
Borrower, and outstanding under the Existing Credit Agreement shall continue as
Advances hereunder and shall constitute advances hereunder. Base Rate Advances
under the Existing Credit Agreement shall accrue interest at the Base Rate
hereunder and the parties hereto agree that the Interest Periods for all
Eurocurrency Rate Advances outstanding under the Existing Credit Agreement on
the Effective Date shall remain in effect without renewal, interruption or
extension as Eurocurrency Rate Advances under this Agreement and accrue interest
at the Eurocurrency Rate hereunder.
     Section 1.02 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Adjusted Debt” outstanding on any date means the sum, without duplication,
of (a) the aggregate principal amount of all Debt of the Parent and its
Subsidiaries, on a Consolidated basis, outstanding on such date of the kinds
referred to in clauses (a), (c), (d), (e), (f) and (h) (exclusive in clause
(h) of the Debt of the kind referred to in clauses (b) and (g)) of the
definition of “Debt” and (b) the aggregate principal amount of all Debt of the
Parent and its Subsidiaries, on a Consolidated basis, outstanding on such date
of the kinds referred to in clause (i) of the definition of Debt that relates to
Debt of other Persons of the kinds referred to in clauses (a), (c), (d), (e),
(f) and (h) (exclusive in clause (h) of the Debt of the kind referred to in
clauses (b) and (g)), of the definition of “Debt”.
     “Administrative Agent’s Account” means (a) in the case of Advances
denominated in Dollars the account of the Administrative Agent maintained by the
Administrative Agent at Bank of America with its office at Charlotte, North
Carolina, ABA No. 026009593, Account No. 1366212250600 Bank of America N.A. New
York, NY Account Name: Corporate Credit Support Re: INVESCO, and (b) in the case
of Advances denominated in Sterling, the account of the Administrative Agent
maintained by the Administrative Agent at Midland Bank PLC with its office at
110 Cannon Street, EC4N 6AA London, England, for the account of Bank of America,
N.A., Account # 00478549 Ref: INVESCO.
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and, unless such Borrowing is a Swing Line Loan, refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Advance), and, as the context may require, includes an advance of a Swing Line
Loan by the Swing Line Lender to the Borrower.

2



--------------------------------------------------------------------------------



 



     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Applicable Accounting Standards” means either (i) International Financial
Reporting Standards, or (ii) if the Parent has elected to change its accounting
policies or reporting practices in accordance with Section 5.02(h)(ii), US GAAP;
provided, that, following any such change, commencing with the next occurring
quarter end, with respect to financial reporting, covenant compliance or other
financial measurements over time, Applicable Accounting Standards shall be US
GAAP during the entire applicable measurement or reporting period in question
following any such change in accordance with Section 5.02(h)(ii).
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
     “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Performance Level applicable on such date as set
forth below:

              Applicable Margin for   Applicable Margin for Performance Level  
Base Rate Advances   Eurocurrency Rate Advances I   0%   0.360% II   0%   0.400%
III   0%   0.475% IV   0%   0.575% V   0%   0.750%

For purposes of this definition, the Performance Level shall be determined as at
the end of each fiscal quarter of the Parent based upon the calculation of the
Debt/EBITDA Ratio for such fiscal quarter set forth in the compliance
certificate delivered pursuant to Section 5.01(j)(i) or (ii). The Applicable
Margin shall be adjusted (if necessary) upward or downward as of the first day
of each fiscal quarter to reflect the Performance Level as of the last day of
the immediately preceding fiscal quarter; provided that if such compliance
certificate is delivered after the first day of a fiscal quarter, such
adjustment shall be made on the first day following the delivery of such
compliance certificate and shall be deemed to have become effective as of the
first day of such fiscal quarter. Initially, from the Effective Date until the
next date for which a compliance certificate is delivered pursuant to Section
5.01(j)(i) or (ii), the Applicable Margin shall be determined by reference to
Performance Level I.

3



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Performance Level applicable on such date as set
forth below:

      Performance   Applicable Level   Percentage I   0.090% II   0.100% III  
0.125% IV   0.175% V   0.250%

For purposes of this definition, the Performance Level shall be determined as at
the end of each fiscal quarter of the Parent based upon the calculation of the
Debt/EBITDA Ratio for such fiscal quarter set forth in the compliance
certificate delivered pursuant to Section 5.01(j)(i) or (ii). The Applicable
Percentage shall be adjusted (if necessary) upward or downward as of the first
day of each fiscal quarter to reflect the Performance Level as of the last day
of the immediately preceding fiscal quarter; provided that if such compliance
certificate is delivered after the first day of a fiscal quarter, such
adjustment shall be made on the first day following the delivery of such
compliance certificate and shall be deemed to have become effective as of the
first day of such fiscal quarter. Initially, from the Effective Date until the
next date for which a compliance certificate is delivered pursuant to Section
5.01(j)(i) or (ii), the Applicable Percentage shall be determined by reference
to Performance Level I.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means the entities listed as Joint Lead Arrangers on the cover
page hereto.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption agreement
entered into by a Lender and an Eligible Assignee, and accepted by the
Administrative Agent, in substantially the form of Exhibit C attached hereto.
     “Assuming Lender” means an Eligible Assignee not previously a Lender that
becomes a Lender hereunder pursuant to Section 2.05(b).
     “Assumption Agreement” means an agreement in substantially the form of
Exhibit D attached hereto by which an Eligible Assignee agrees to become a
Lender hereunder pursuant to Section 2.05(b), in each case agreeing to be bound
by all obligations of a Lender hereunder.

4



--------------------------------------------------------------------------------



 



     “Bank of America” has the meaning specified in the recital of parties to
this Agreement.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(i).
     “Borrower” has the meaning specified in the recital of parties to this
Agreement.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type, and in the case of Eurocurrency Rate Advances, having the same
Interest Period, made by each of the Lenders pursuant to Section 2.01 or a Swing
Line Borrowing, or both, as the context may require.
     “Business Day” means a day of the year other than a day on which banks are
required or authorized by law to close in New York City and Charlotte, North
Carolina and, if the applicable Business Day relates to any Eurocurrency Rate
Advances, a day on which dealings are carried on in the London interbank market
and banks are open for business in London.
     “Capital Leases” means all leases that have been or should be, in
accordance with Applicable Accounting Standards, recorded as capital leases.
     “Commitment” means, as to any Lender, the Dollar amount set forth opposite
its name on the signature pages hereof or, if such Lender has entered into any
Assumption Agreement or Assignment and Assumption, the Dollar amount set forth
for such Lender in the Register maintained by the Administrative Agent pursuant
to Section 8.06(c), in each case as such amount may be reduced pursuant to
Section 2.05(a) or increased pursuant to Section 2.05(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
Applicable Accounting Standards.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of

5



--------------------------------------------------------------------------------



 



such Person’s business and payable on customary terms), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property) (other than trade payables incurred in the ordinary course of such
Person’s business and payable on customary terms), (e) all obligations of such
Person as lessee under Capital Leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (g) all net payment obligations of such Person in
respect of Hedge Agreements on the date of determination, (h) all Debt of others
referred to in clauses (a) through (g) above or clause (i) below guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through a written agreement (1) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt, provided that, in no event shall “Debt” include any obligations of
the Parent or any of its Subsidiaries incurred in connection with any
securitization program described in Section 5.02(d)(ii).
     “Debt/EBITDA Ratio” means, as of any date of determination, the ratio of
Adjusted Debt (excluding (i) Subsidiary Non-Recourse Debt and (ii) so long as
the Parent and its Subsidiaries own 100% of the Office Equipment Sale and
Leaseback Bonds, liabilities with respect to the Office Equipment Sale and
Leaseback Lease, in each case to the extent otherwise included in Adjusted Debt)
to EBITDA (excluding for purpose of this calculation of EBITDA only that portion
of EBITDA attributable to the net income, expenses, losses, charges and gains of
each Special Purpose Subsidiary) for each period of four consecutive fiscal
quarters of the Parent ended on or immediately prior to such time.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Advances or participations in Swing Line Loans required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, unless such failure has been cured, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless such failure is the subject of a good faith

6



--------------------------------------------------------------------------------



 



dispute or unless such failure has been cured or (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.
     “Disclosed Litigation” has the meaning specified in Section 4.01(i).
     “Dollars” and the “$” sign each means lawful money of the United States of
America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Assumption pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
     “EBITDA” means, for any period, net income (or net loss) of the Parent and
its Subsidiaries, on a Consolidated basis plus the sum of (a) interest expense,
(b) income tax expense, (c) depreciation expense, (d) amortization expense,
(e) extraordinary losses, (f) exceptional losses, and (g) all non-cash charges
exclusive of any non-cash charge to the extent it represents a reserve for cash
expenditures in any future period, minus (x) extraordinary gains and
(y) exceptional gains, in each case determined in accordance with Applicable
Accounting Standards for such period, and (z) all non-cash gains exclusive of
gains for which the Parent expects cash proceeds in a future period; provided,
that, for purposes of calculating EBITDA for the Parent and its Subsidiaries for
any period, the EBITDA of any Person (or assets or division of such Person)
acquired by the Parent or any of its Subsidiaries during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition occurred on the first day of such period).
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Parent,
the Borrower or any of the Parent’s Affiliates or Subsidiaries; and provided
further, however, that an Eligible Assignee shall include only a Lender, an
Affiliate of a Lender or another Person, which, through its lending offices, is
capable of lending Sterling to the Borrower without the imposition of any
additional Indemnified Taxes
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

7



--------------------------------------------------------------------------------



 



     “Equivalent” in Dollars of Sterling on any date means the equivalent in
Dollars of Sterling determined by using the quoted spot rate at which Bank of
America’s principal office in London offers to exchange Dollars for Sterling in
London at 11:00 A.M. (London time) two Business Days prior to such date, and the
“Equivalent” in Sterling of Dollars means the equivalent in Sterling of Dollars
determined by using the quoted spot rate at which Bank of America’s principal
office in London offers to exchange Sterling for Dollars in London at 11:00 A.M.
(London time) two Business Days prior to such date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of any Loan Party’s controlled group, or under common control with
any Loan Party, within the meaning of Section 414 (b) or (c) of the Internal
Revenue Code or, for purposes of Sections 412(c)(ii) and 412(u) of the Internal
Revenue Code, under Section 414(m) or (o) of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) at the time when the requirements of subsection (1) of Section 4043(b) of
ERISA (without regard to subsection (2) of such Section) are applicable to any
Loan Party or any ERISA Affiliate an event described in paragraph (9), (10),
(11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur
with respect to a Plan within the following 30 days; (b) the filing by any Loan
Party or any ERISA Affiliate of an application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 302(f) of ERISA on the assets of any Loan
Party or any ERISA Affiliate shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring any Loan Party or any ERISA
Affiliate to provide security to such Plan pursuant to Section 307 of ERISA; or
(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan, provided, however, that the
event or condition set forth in Section 4042(a)(4) of ERISA shall be an ERISA
Event only if the PBGC has notified any Loan Party or any ERISA Affiliate that
it has made a determination under such section or that it is considering
termination of a Plan on such grounds.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

8



--------------------------------------------------------------------------------



 



     “Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assumption Agreement or the Assignment and
Assumption pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.
     “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Rate Advance, a rate per annum determined by the Administrative
Agent pursuant to the following formula:

             
 
      Eurocurrency Base Rate    
 
           
Eurocurrency Rate
  =   1.00 – Eurocurrency Reserve    
 
      Percentage    

Where,
     “Eurocurrency Base Rate” means, for such Interest Period:
     (a) the rate per annum equal to the British Banker’s Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) as approximately 11:00 A.M. (London time), two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.
     (b) If such rate referenced in the preceding clause (a) is not available at
such time for any reason, then the “Eurocurrency Base Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in the relevant currency for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Advance being made, continued or converted by Bank of America
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 A.M. (London time) two Business Days prior
to the commencement of such Interest Period.
     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day under regulations issued from time to time
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,

9



--------------------------------------------------------------------------------



 



supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Rate Advance shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Percentage.
     “Eurocurrency Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a)(ii).
     “Events of Default” has the meaning specified in Section 6.01.
     “Existing Debt” means the Debt of the Parent and its Subsidiaries
outstanding as of March 31, 2005, as listed on Schedule 4.01(v).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated February 2, 2005, among the
Borrower, the Administrative Agent and Banc of America Securities LLC (“BAS”).
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Guarantors” means Parent, INVESCO Institutional (N.A.) Inc., a Delaware
corporation, INVESCO North American Holdings, Inc., a Delaware corporation, AIM
Management Group Inc., a Delaware corporation, AIM Advisors, Inc., a Delaware
corporation and upon the execution and delivery of an Assumption of Guaranty (as
defined in the Subsidiary Guaranty) pursuant to Section 5.01(h) or otherwise by
any other Subsidiary of the Parent, such other Subsidiary.
     “Guaranty” means each of the Parent Guaranty and the Subsidiary Guaranty.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “Initial Lenders” has the meaning specified in the recital of parties to
this Agreement.

10



--------------------------------------------------------------------------------



 



     “Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period for each Eurocurrency Rate Advance shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
     (i) the Borrower may not select any Interest Period that ends after the
Termination Date;
     (ii) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (iv) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Control Event” means, (i) a material weakness in internal control
over financial reporting, as that term is defined in Rule 13a-15(f) of the
Exchange Act, of the Parent and its Subsidiaries, or (ii) material fraud that
involves members of the senior management of the Parent or any Subsidiary.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “International Financial Reporting Standards” means the accounting
standards and principles issued or published by the International Accounting
Standards Board and interpreted by the International Financial Reporting
Interpretations Committee and

11



--------------------------------------------------------------------------------



 



applicable in the circumstances as of the date of a report, as such principles
are supplemented, amended or modified from time to time.
     “Investment” in any Person means any purchase or other acquisition of any
capital stock, warrants, rights, options, obligations or other securities or all
or substantially all of the assets of such Person, any capital contribution to
such Person or any other investment in such Person (other than a loan or
advance), including, without limitation, any arrangement pursuant to which the
investor incurs Debt of the types referred to in clauses (h) and (i) of the
definition of “Debt” in respect of such Person.
     “Lenders” means the Initial Lenders, each Assuming Lender and each Person
that shall become a party hereto pursuant to Section 8.06.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.
     “Loan Documents” means this Agreement, the Notes and each Guaranty.
     “Loan Parties” means the Borrower and each Guarantor (each a “Loan Party”).
     “Mandatory Costs” means with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance or
properties of the Parent and its Subsidiaries taken as a whole (or where the
context requires for time periods prior to the Effective Date, the Borrower and
its Subsidiaries taken as a whole).
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Parent and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Administrative Agent or any Lender under this Agreement or
any Note or (c) the ability of the Borrower to perform its obligations under
this Agreement or any Note.
     “Material Subsidiary” means each Subsidiary of the Parent to which as of
the end of any fiscal year of the Parent is attributed twenty percent or more of
the Consolidated operating income of the Parent and its Subsidiaries taken as a
whole, determined by reference to the most recent annual audited financial
statements delivered by the Parent, or with respect to the fiscal year ended
December 31, 2006, the Borrower, to the Lenders pursuant to Section 5.01(j) or,
in the case of any Subsidiary of the Parent that is acquired or is merged with
or into any other Subsidiary of the Parent, determined by reference to the pro
forma financial statements of the Parent and its Subsidiaries prepared in
accordance with Applicable Accounting Standards as of the most recent fiscal
year end of the Parent, or with respect to the fiscal year ended December 31,
2006, the Borrower, giving effect to such acquisition or merger as if such
transaction had been consummated as of the last day of such fiscal year.

12



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is maintained for current or former employees
of any Loan Party or any ERISA Affiliate and at least one Person other than such
Loan Party and the ERISA Affiliates.
     “Note” means a promissory note, or as requested by any Lender, an amended
and restated promissory note, of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender, as it may be amended, restated or modified from time to time, or
any substitute therefor or replacement thereof.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Office Equipment Sale and Leaseback” means a sale and leaseback
transaction pursuant to which Invesco Group Services, Inc. will sell the office
equipment for its Atlanta, Georgia headquarters facility to the Development
Authority of Fulton County for an aggregate price not to exceed $20,000,000 and
then lease back such office equipment from the Development Authority of Fulton
County.
     “Office Equipment Sale and Leaseback Bonds” means those certain industrial
revenue bonds issued by the Development Authority of Fulton County for the
purpose of financing the purchase by the Development Authority of Fulton County
of that certain office equipment the subject matter of the Office Equipment Sale
and Leaseback.
     “Office Equipment Sale and Leaseback Lease” the lease by Invesco Group
Services, Inc. of that certain office equipment subject to the Office Equipment
Sale and Leaseback from the Development Authority of Fulton County.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in Sterling, the
rate of interest per annum at which overnight deposits in Sterling, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
     “Parent” has the meaning specified in the recital of parties to this
Agreement.
     “Parent Guaranty” means that certain Guaranty dated as of the date hereof
executed and delivered by the Parent in favor of the Administrative Agent in
substantially

13



--------------------------------------------------------------------------------



 



the form of Exhibit E-2, as amended, supplemented or otherwise modified from
time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Performance Level” means, as of any date of determination, the level set
forth below as then applicable:

  I   Debt/EBITDA Ratio is less than or equal to 1.25:1.00.     II   Debt/EBITDA
Ratio is greater than 1.25:1.00 but less than or equal to 1.75:1.00.     III  
Debt/EBITDA Ratio is greater than 1.75:1.00 but less than or equal to 2.25:1.00.
    IV   Debt/EBITDA Ratio is greater than 2.25:1.00 but less than or equal to
2.75:1.00.     V   Debt/EBITDA Ratio is greater than 2.75:1.00.

     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
except as otherwise provided: (a) Liens for taxes, assessments or other
governmental charges being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and for which such reserves or other
appropriate provision, if any, as shall be required by Applicable Accounting
Standards or, if otherwise applicable, generally accepted accounting principles,
shall have been made and maintained in accordance with Applicable Accounting
Standards or, if otherwise applicable, generally accepted accounting principles,
and past practices of the Parent and its Subsidiaries therefor and as to which
any enforcement, collection, execution, levy or foreclosure proceeding which
shall commence or have commenced could not reasonably be expected to result in a
Material Adverse Effect; (b) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics and materialmen incurred in the ordinary course of
business for sums not yet due or being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and for which such
reserves or other appropriate provision, if any, as shall be required by
Applicable Accounting Standards or, if otherwise applicable, generally accepted
accounting principles, shall have been made therefor and as to which any
enforcement, collection, execution, levy or foreclosure proceeding which shall
commence or have commenced could not reasonably be expected to result in a
Material Adverse Effect; (c) Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other types of social
security or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property; (d) any Liens securing

14



--------------------------------------------------------------------------------



 



attachments or judgments unless the judgment it secures results or has resulted
in an Event of Default under Section 6.01(f); and (e) leases or subleases
granted to others, easements, rights of way and other encumbrances on title to
real property that, in the case of any property material to the operation of the
business of the Parent and its Subsidiaries taken as a whole, do not render
title to the property encumbered thereby unmarketable or materially adversely
affect the use of such property for its present purposes.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Commitment at such time and the denominator of which is
the Total Commitment at such time.
     “Register” has the meaning specified in Section 8.07(d).
     “Relevant Taxing Authority” means the taxing authority with which the
applicable Treaty Form is required to be filed, in the country of residence of a
Lender.
     “Related Parties” means with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means at any time Lenders owed greater than 50% of the
then aggregate unpaid principal amount of the Advances owing to Lenders,
including participations in all Swing Line Loans then outstanding, or, if no
such principal amount is then outstanding, Lenders holding greater than 50% of
the Commitments provided that the portion of the aggregate unpaid principal
amount of the Advances owing to or deemed held by, and the Commitment of, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
     “Restricted Subsidiary” means the Borrower and each Subsidiary of the
Parent that (a) is a Guarantor or a Subsidiary of a Subsidiary Guarantor or
(b) is subject to any agreement described in Section 5.02(i)(i), (ii) or (iii),
provided that such Subsidiary shall be a Restricted Subsidiary under this clause
(b) only so long as such agreement is in effect.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Sterling, same day or other funds as may be determined by the
Administrative Agent, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in Sterling.

15



--------------------------------------------------------------------------------



 



     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “Securities Laws” means the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Significant Subsidiary” means each Subsidiary of the Parent, including the
Borrower, that (a) is organized under the laws of the United States or any
political subdivision thereof or (b) is an operating Subsidiary of the Parent or
a Subsidiary of the Parent that directly or indirectly owns an operating
Subsidiary of the Parent.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that is maintained for employees of any Loan Party or any
ERISA Affiliate and no Person other than any Loan Party and the ERISA
Affiliates.
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Special Purpose Subsidiary” means a Subsidiary created or acquired, and
wholly owned, directly or indirectly, by the Parent whose primary business is
investing in real estate properties or other investment assets, the acquisition
of which properties or assets are financed in whole, or in part, with Subsidiary
Non-Recourse Debt, and whose primary assets consist of such real estate
properties and other investment assets.
     “Sterling” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.
     “Subsidiary” of any Person means any corporation, limited liability
company, partnership, joint venture, trust or estate of which (or in which) more
than 50% of (a) in the case of a corporation, the issued and outstanding capital
stock having ordinary voting power to elect a majority of the Board of Directors
of such corporation (irrespective of whether at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) in the case of a

16



--------------------------------------------------------------------------------



 



limited liability company, partnership or joint venture, the interest in the
capital or profits of such limited liability company, partnership or joint
venture or (c) in the case of a trust or estate, the beneficial interest in such
trust or estate, in each instance above is at the time directly or indirectly
owned or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Subsidiary Guarantor” means each Guarantor other than the Parent.
     “Subsidiary Guaranty” means that certain Guaranty dated as of March 31,
2005 executed and delivered by each Subsidiary Guarantor in favor of the
Administrative Agent in substantially the form of Exhibit E-1, as amended,
supplemented or otherwise modified from time to time.
     “Subsidiary Non-Recourse Debt” means with respect to all Special Purpose
Subsidiaries of the Parent, Debt incurred by such Special Purpose Subsidiaries
up to an aggregate principal amount for all such Special Purpose Subsidiaries at
any time outstanding not to exceed $500,000,000, (i) the proceeds of which are
used to finance the acquisition of real estate properties and other investment
assets by such Special Purpose Subsidiary, (ii) that is not Guaranteed by either
the Borrower nor any Guarantor, and (iii) where recourse for repayment of such
Debt is contractually limited to such Special Purpose Subsidiary and the
specific real estate properties or other investment assets of such Special
Purpose Subsidiary financed with the proceeds thereof.
     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.03.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.03(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B-2.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Total Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Total Commitment.
     “Termination Date” means the earlier of March 31, 2010, and the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.
     “Total Commitment” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.

17



--------------------------------------------------------------------------------



 



     “Treaty Form” means a form of claim for the benefits of an income tax
treaty between the United Kingdom and the country of residence of a Lender or
the Administrative Agent, as is specified from time to time by the Financial
Intermediaries and Claims Office (International) of the Board of Inland Revenue
for the United Kingdom.
     “Type” has the meaning therefor in the definition of Advance.
     “US GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     “Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
     Section 1.03 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
     Section 1.04 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with Applicable Accounting
Standards as in effect for the relevant period of time or measurement.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
     Section 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate principal amount (based in respect of any
Advance denominated in Sterling on the Equivalent in Dollars), not to exceed at
any time outstanding the amount of such Lender’s Commitment less such Lender’s
Pro Rata Share of the aggregate outstanding principal amount of all Swing Line
Loans. Each Borrowing shall be in an aggregate amount of $5,000,000 (or the
Equivalent thereof in Sterling) or an integral multiple of $1,000,000 (or the
Equivalent thereof in Sterling) in excess thereof and shall consist of Advances
of the same Type made on the same day by the Lenders ratably according to their
respective Commitments. Within the limits of each Lender’s Commitment, the
Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.10 and
reborrow under this Section 2.01.

18



--------------------------------------------------------------------------------



 



     Section 2.02 Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(y) 11:00 A.M. (New York City time) on the fifth Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Sterling, or (z) 9:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, and signed
by a duly authorized officer of the Borrower in substantially the form of
Exhibit B-1 hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurocurrency Rate
Advances, the initial Interest Period and whether such Advance shall be in
Dollars or in Sterling. Each Lender shall, before 11:00 A.M. (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the applicable
Administrative Agent’s Account, in Same Day Funds, such Lender’s Pro Rata Share
of such Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s address referred to in Section 8.02.
     (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurocurrency Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 (or the
Equivalent thereof in Sterling) or if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to Section 2.08 or
2.12 and (ii) the Eurocurrency Rate Advances may not be outstanding as part of
more than ten separate Borrowings.
     (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such amount available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest

19



--------------------------------------------------------------------------------



 



thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Overnight Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.
     (e) The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
     Section 2.03 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.03, to make Advances (each such Advance, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the period from the Effective Date to the Termination Date in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the aggregate outstanding principal amount of
Advances of the Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the aggregate outstanding principal amount of all Advances and all Swing
Line Loans shall not exceed the Total Commitment, and (ii) the aggregate
outstanding principal amount of the Advances of any Lender plus such Lender’s
Pro Rata Share of the aggregate outstanding principal amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.03, prepay under Section 2.10, and reborrow under this Section 2.03.
Each Swing Line Loan shall be in Dollars. Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 P.M. (New
York City time) on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $1,000,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a duly authorized officer of the Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing

20



--------------------------------------------------------------------------------



 



Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.03(a), or (B) that one or more of the applicable conditions specified
in Section 3.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 P.M. (New York City
time) on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower in Same Day Funds.
(c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Advance in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Notice of Borrowing for purposes hereof)
and in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified in Section 2.01 for the principal amount of Base
Rate Advances, but subject to the unutilized portion of the Total Commitments
and the conditions set forth in Section 3.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Notice of Borrowing promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Pro Rata Share of the amount specified in such Notice of
Borrowing available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s office
not later than 1:00 P.M. (New York City time) on the day specified in such
Notice of Borrowing, whereupon, subject to Section 2.03(c)(ii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Advance to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such an
Advance in accordance with Section 2.03(c)(i), the request for Base Rate
Advances submitted by the Swing Line Lender as set forth herein shall be deemed
to be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment

21



--------------------------------------------------------------------------------



 



is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.03(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Advances pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 3.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
(d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender (including pursuant to any settlement entered into by the
Swing Line Lender in its discretion), each Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the all amounts owing hereunder and under any Loan Document
and the termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until a Lender funds its Base Rate Advance or risk participation pursuant to
this Section 2.03 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender, and after such Lender funds its Base Rate Advance or
risk participation pursuant to this Section 2.03 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, such interest shall be for the account of
such Lender.

22



--------------------------------------------------------------------------------



 



     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     Section 2.04 Fees.
     (a) Facility Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the Effective Date in the case of each Initial Lender
and from the effective date specified in the Assumption Agreement or the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December (each, a “Facility
Fee Payment Date”), commencing with the Facility Fee Payment Date first
occurring after the Effective Date, and on the Termination Date.
     (b) Agent’s Fees. The Borrower shall pay to the Administrative Agent for
its own account such fees as may from time to time be agreed between the
Borrower and the Administrative Agent, including without limitation in the Fee
Letter.
     Section 2.05 Termination, Reduction or Increase of the Commitments.
     (a) Termination or Reduction. The Borrower shall have the right, upon at
least three Business Days’ notice to the Administrative Agent, to terminate in
whole or permanently reduce ratably in part the unused portions of the
respective Commitments of the Lenders, provided that each partial reduction of
the Total Commitment shall be in the aggregate amount of $50,000,000 or an
integral multiple of $1,000,000 in excess thereof.
     (b) Increase in Aggregate of the Commitments. The Borrower may at any time,
by notice to the Administrative Agent, propose that the Total Commitment be
increased (such aggregate amount being, a “Commitment Increase”), effective as
at a date prior to the Termination Date (an “Increase Date”) as to which
agreement is to be reached by an earlier date specified in such notice (a
“Commitment Date”); provided, however, that (A) the Borrower may not propose
more than two Commitment Increases in any twelve month period, (B) the minimum
proposed Commitment Increase per notice shall be $50,000,000, (C) in no event
shall the Total Commitment at any time exceed $1,200,000,000, (D) at the time of
and after giving effect to such Commitment Increase, the Debt/EBITDA Ratio is
less than or equal to 2.75:1.00, (E) no Default shall have occurred and be
continuing on such Increase Date and (F) an officer’s certificate as to
corporate authorization for such Commitment Increase and other appropriate
documentation reasonably requested by the Administrative Agent, any Increasing
Lender (as defined below) or any Assuming Lender are received by the
Administrative Agent. The Administrative Agent shall notify the Lenders thereof
promptly upon its receipt of any such notice. The Administrative Agent agrees
that it will cooperate with the Borrower in discussions with the Lenders and
other Eligible Assignees with a view to arranging the proposed Commitment
Increase through the increase of the Commitments of one or more of the Lenders
(each such Lender that is willing to increase its Commitment hereunder being an
“Increasing Lender”) and the addition of one or more other Eligible Assignees as
Assuming Lenders and as parties to this Agreement; provided, however, that it
shall be in each Lender’s sole discretion

23



--------------------------------------------------------------------------------



 



whether to increase its Commitment hereunder in connection with the proposed
Commitment Increase; and provided further that the minimum Commitment of each
such Assuming Lender that becomes a party to this Agreement pursuant to this
Section 2.05(b), shall be at least equal to $25,000,000. If any of the Lenders
agree to increase their respective Commitments by an aggregate amount in excess
of the proposed Commitment Increase, the proposed Commitment Increase shall be
allocated among such Lenders as determined at such time by the Borrower. If
agreement is reached on or prior to the applicable Commitment Date with any
Increasing Lenders and Assuming Lenders as to a Commitment Increase (which may
be less than but not greater than specified in the applicable notice from the
Borrower), such agreement to be evidenced by a notice in reasonable detail from
the Borrower to the Administrative Agent on or prior to the applicable
Commitment Date, such Assuming Lenders, if any, shall become Lenders hereunder
as of the applicable Increase Date, the Commitments of such Assuming Lenders
shall be, as of the Increase Date, the amounts specified in such notice and the
Commitments of each Increasing Lender shall be, as of the Increase Date,
increased by the amounts specified in such notice; provided that:
     (x) the Administrative Agent shall have received (with copies for each
Lender, including each such Assuming Lender) by no later than 10:00 A.M. (New
York City time) on the applicable Increase Date a copy certified by the
Secretary, an Assistant Secretary or a comparable officer of the Borrower, of
the resolutions adopted by the Board of Directors of the Borrower authorizing
such Commitment Increase;
     (y) each such Assuming Lender shall have delivered to the Administrative
Agent by no later than 10:00 A.M. (New York City time) on such Increase Date, an
appropriate Assumption Agreement in substantially the form of Exhibit D hereto,
duly executed by such Assuming Lender and the Borrower; and
     (z) each such Increasing Lender shall have delivered to the Administrative
Agent by no later than 10:00 A.M. (New York City time) on such Increase Date
confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment.
     (c) In the event that the Administrative Agent shall have received notice
from the Borrower as to its agreement to a Commitment Increase on or prior to
the applicable Commitment Date and each of the actions provided for in clauses
(x) through (z) above shall have occurred prior to 10:00 A.M. (New York City
time) on the applicable Increase Date to the satisfaction of the Administrative
Agent, the Administrative Agent shall notify the Lenders (including any Assuming
Lenders) and the Borrower of the occurrence of such Commitment Increase by
telephone, confirmed immediately in writing, and in any event no later than 1:00
P.M. (New York City time) on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and Assuming
Lender. Each Increasing Lender and each Assuming Lender shall, before 2:00 P.M.
(New York City time) on the applicable Increase Date, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
applicable Administrative Agent’s Account, in Same Day Funds, in the case of
such Assuming Lender, an amount equal to such Assuming Lender’s Pro Rata Share
of the Borrowings then outstanding (calculated based on its Commitment as a
percentage of the

24



--------------------------------------------------------------------------------



 



aggregate Commitments outstanding after giving effect to the relevant Commitment
Increase) and, in the case of such Increasing Lender, an amount equal to the
excess of (i) such Increasing Lender’s Pro Rata Share of the Borrowings then
outstanding (calculated based on its Commitment as a percentage of the aggregate
Commitments outstanding after giving effect to the relevant Commitment Increase)
over (ii) such Increasing Lender’s Pro Rata Share of the Borrowings then
outstanding (calculated based on its Commitment (without giving effect to the
relevant Commitment Increase) as a percentage of the aggregate Commitments
(without giving effect to the relevant Commitment Increase). After the
Administrative Agent’s receipt of such funds from each such Increasing Lender
and each such Assuming Lender, the Administrative Agent will promptly thereafter
cause to be distributed like funds to the other Lenders for the account of their
respective Applicable Lending Offices in an amount to each other Lender such
that the aggregate amount of the outstanding Advances owing to each Lender after
giving effect to such distribution equals such Lender’s ratable portion of the
Borrowings then outstanding (calculated based on its Commitment as a percentage
of the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase), provided that the Borrower will be subject to the payment
of other costs, if any, pursuant to Section 8.04(c) in connection with any such
distribution. Within five Business Days after the Borrower receives notice from
the Administrative Agent, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent Notes payable to the order of each Assuming
Lender, if any, and, each Increasing Lender, dated as of the applicable Increase
Date, in a principal amount equal to such Lender’s Commitment after giving
effect to the relevant Commitment Increase, and substantially in the form of
Exhibit A attached hereto. The Administrative Agent, upon receipt of such Notes,
shall promptly deliver such Notes to the respective Assuming Lenders and
Increasing Lenders.
     (d) In the event that the Administrative Agent shall not have received
notice from the Borrower as to such agreement on or prior to the applicable
Commitment Date or the Borrower shall, by notice to the Administrative Agent
prior to the applicable Increase Date, withdraw its proposal for a Commitment
Increase or any of the actions provided for above in clauses (b)(i)(x) through
(b)(i)(z) shall not have occurred by 10:00 A.M. (New York City time) on such
Increase Date, such proposal by the Borrower shall be deemed not to have been
made. In such event, any actions theretofore taken under clauses (b)(i)(x)
through (b)(i)(z) above shall be deemed to be of no effect and all the rights
and obligations of the parties shall continue as if no such proposal had been
made.
     Section 2.06 Repayment of Advances.
     (a) The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
all Advances then outstanding together with all accrued and unpaid interest,
fees and costs associated therewith. Repayments made pursuant to this clause
(a) shall be in the same currency in which such outstanding Advances were made.
     (b) The Borrower shall repay each Swing Line Loan together with accrued and
unpaid interest thereon on the earlier to occur of (i) the date twenty-one
(21) days after such Swing Line Loan is made and (ii) the Termination Date.

25



--------------------------------------------------------------------------------



 



     Section 2.07 Interest on Advances.
     (a) Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
     (ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time plus (z) in the case of each Advance in Sterling, the
Mandatory Cost, payable in arrears on the last day of such Interest Period and,
if such Interest Period has a duration of more than three months, on each day
that occurs during such Interest Period every three months from the first day of
such Interest Period and on the date such Eurocurrency Rate Advance shall be
Converted or paid in full.
     (iii) Swing Line Loans. With respect to each Swing Line Loan, a rate per
annum equal at all times to (i) the sum of (x) the Base Rate in effect from time
to time plus (y) the Applicable Margin for Base Rate Advances in effect from
time to time, or (ii) such other rate from time to time offered by the Swing
Line Lender and accepted by the Borrower, in either event payable in arrears on
the date of repayment or refinancing, in whole or in part, of such Swing Line
Loan.
     (b) Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.
     Section 2.08 Interest Rate Determination.
     (a) The Administrative Agent shall give prompt notice to the Borrower and
the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.07(a)(i) or (ii).
     (b) If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurocurrency Rate for any
Interest Period for such Advances

26



--------------------------------------------------------------------------------



 



will not adequately reflect the cost to such Required Lenders of making, funding
or maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Base Rate
Advances into, Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
     (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.02, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period for such Eurocurrency Rate Advance, Convert into Base Rate Advances.
     (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
     (e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.
     Section 2.09 Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day, with respect to
Advances in Dollars, or the fifth Business Day, with respect to Advances in
Sterling, prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.08 and 2.12, Convert all Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Advances shall
result in more separate Eurocurrency Rate Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrower.
     Section 2.10 Prepayments of Advances.
     (a) Optional Prepayments. The Borrower may, upon notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, given not later than 11:00 A.M. (New York City time) on the
third Business Day, with respect to Advances in Dollars, or the fifth Business
Day, with respect to Advances in Sterling, prior to the date of

27



--------------------------------------------------------------------------------



 



such proposed prepayment, in the case of Eurocurrency Rate Advances, and not
later than 11:00 A.M. (New York City time) on the day of such proposed
prepayment, in the case of Base Rate Advances, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid,
with such prepayment to be made in the currency in which such Advances were
made; provided, however, that (x) except in the case of prepayments of Swing
Line Loans, as described in clause (z) below, each partial prepayment shall be
in an aggregate principal amount of $5,000,000 or the Equivalent thereof in
Sterling or an integral multiple of $1,000,000 or the Equivalent thereof in
Sterling in excess thereof, (y) in the event of any such prepayment of a
Eurocurrency Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c) and (z) in the case of a
Swing Line Loan, the Borrower may prepay the outstanding principal amount of
such Swing Line Loan, together with accrued interest to the date of such
prepayment on the principal amount prepaid, at any time in minimum increments of
$100,000.
     (b) Mandatory Prepayments.
     (i) If at any time the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars of the aggregate principal amount of all Advances denominated in
Sterling then outstanding exceeds the Total Commitment on such date, the
Borrower shall, within two Business Days after receipt of such notice given
pursuant to (ii) below, prepay the outstanding principal amount of any Advances
in an aggregate amount sufficient to reduce such sum to an amount not to exceed
the Total Commitment on such date.
     (ii) Each prepayment made pursuant to this Section 2.10(b) (A) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which such Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c), and
(B) shall be made in the currency in which the Advances subject to such
prepayment were made. The Administrative Agent shall give prompt notice of any
prepayment required under this Section 2.10(b) to the Borrower and the Lenders.
     (c) Hedging Agreements. All Hedging Agreements, if any, between Borrower
and any Lender or its affiliates are independent agreements governed by the
written provisions of such Hedging Agreements, which will remain in full force
and effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in terms of this Agreement or the Notes, except as otherwise
expressly provided in said written swap agreements, and any payoff statements
from the Administrative Agent relating to this Agreement shall not apply to said
Hedging Agreements, except as otherwise expressly provided in such payoff
statement.

28



--------------------------------------------------------------------------------



 



     Section 2.11 Increased Costs.
     (a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation occurring after the date hereof,
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) issued or made
after the date hereof, or (iii) the Mandatory Cost, as calculated hereunder, not
representing the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate
Advances, there shall be any increase in the cost to any Lender of agreeing to
make or making, funding or maintaining Eurocurrency Rate Advances (excluding for
purposes of this Section 2.11 any such increased costs resulting from
(i) Indemnified Taxes or Other Taxes (as to which Section 2.14 shall govern) and
(ii) changes in taxes measured by or imposed upon the net income or gross income
or franchise taxes, or taxes measured by or imposed upon capital or net worth,
or branch taxes, of such Lender or its Applicable Lending Office), then the
Borrower shall from time to time, within ten days of demand by such Lender (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided that, before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such additional cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
     (b) If any Lender reasonably determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority regarding capital adequacy (whether or not having the
force of law) issued or made after the date hereof affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend
hereunder and other commitments of this type, and such Lender reasonably
determines that the rate of return on its or such controlling corporation’s
capital as a consequence is reduced to a level below that which such Lender or
such controlling corporation would have achieved but for the occurrence of such
conditions, then, within ten days of demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder.
     (c) If a Lender changes its Applicable Lending Office (other than pursuant
to this Section 2.11 or Section 2.12 or 2.14(h)) and the effect of such change,
as of the date of such change, would be to cause the Borrower to become
obligated to pay any additional amounts under this Section 2.11, the Borrower
shall not be obligated to pay such additional amount.
     (d) A certificate of a Lender setting forth the amount of any claim made
under this Section 2.11 and identifying with reasonable specificity the basis
for calculating such amount,

29



--------------------------------------------------------------------------------



 



shall be delivered to the Borrower and the Administrative Agent and shall be
conclusive absent manifest error.
     Section 2.12 Illegality; Circumstances Affecting Availability.
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent (who will promptly notify the Borrower and the
other Lenders) that the introduction of or any change in or in the
interpretation of any law or regulation after the date hereof makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, or if the Administrative Agent determines that by
reason of circumstances affecting foreign exchange and interbank markets
generally, the Eurocurrency Rate cannot be determined, then (A) each
Eurocurrency Rate Advance will automatically, upon such demand, Convert into a
Base Rate Advance, and (B) the obligation of the Lenders to make Eurocurrency
Rate Advances or to Convert Base Rate Advances into Eurocurrency Rate Advances
shall be suspended until the Administrative Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension or inability to
determine the Eurocurrency Rate no longer exist or that such Lender has entered
into one or more Assignment and Assumptions pursuant to Section 8.06 assigning
its Commitment to one or more Eligible Assignees; provided that, before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender.
     Section 2.13 Payments Generally and Computations.
     (a) General. All payments hereunder and under the Notes to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. The Borrower shall make each payment hereunder
and under the Notes not later than 11:00 A.M. (New York City time) on the day
when due in Dollars, in the case of Advances denominated in Dollars, or in
Sterling, in the case of Advances denominated in Sterling, to the Administrative
Agent at the applicable Administrative Agent’s Account in Same Day Funds. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility fees ratably (other
than amounts payable pursuant to Section 2.11, 2.14 or 8.04(c)) to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.06(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.05(b) and upon the Administrative Agent’s receipt of such
Lender’s Assumption Agreement and recording the information contained therein in
the Register, from and after the

30



--------------------------------------------------------------------------------



 



applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assumed thereby to such
Assuming Lender.
     (b) All computations of interest based on the Base Rate or the Federal
Funds Rate shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurocurrency Rate, of interest for Swing Line Loans if not based on the Base
Rate, and of facility fees, shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or facility fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
     (c) Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Overnight Rate.
     Section 2.14 Taxes.
     (a) Except as otherwise required by law, any and all payments by the
Borrower hereunder or under the Notes issued hereunder shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings and all liabilities with respect thereto (all such taxes, levies,
imposts, deductions, charges, withholdings, and liabilities in respect of
payments hereunder or under the Notes being hereafter referred to as “Taxes”),
excluding, in the case of payments made to any Lender or the Administrative
Agent (A) Taxes imposed on or measured by its net income, and franchise Taxes,
branch Taxes, Taxes on doing business and Taxes measured by or imposed upon its
capital or net worth, in each case imposed as a result of such Lender (and or
such Lender’s Applicable Lending Office) or the Administrative Agent being
organized under the laws of, or being a legal resident of, or having a fixed
place of business or a permanent establishment or doing business in the
jurisdiction imposing such Tax (other than any such connection arising solely
from such Lender (and or such Lender’s Applicable Lending Office) or the
Administrative Agent having executed, delivered or performed its obligations, or
having

31



--------------------------------------------------------------------------------



 



received a payment, or having enforced its rights and remedies, under this
Agreement or any of the other Loan Documents), (B) United Kingdom withholding
Taxes except to the extent such United Kingdom withholding Taxes would not have
been imposed but for a change, after the date such Lender or the Administrative
Agent (as the case may be) becomes a party hereto, in United Kingdom tax law or
United Kingdom officially published Inland Revenue practice or an amendment or
revocation, after the date such Lender or the Administrative Agent (as the case
may be) becomes a party hereto, of an applicable United Kingdom income tax
treaty with Austria, Denmark, Finland, France, Germany, Ireland, Iceland,
Luxembourg, Netherlands, Norway, Sweden, Switzerland or the United States, (C)
United Kingdom Taxes imposed as a result of the failure of the Inland Revenue to
approve, on or before a payment of interest to a Lender hereunder, a claim by
such Lender for exemption from such United Kingdom Taxes, where such failure is
due to such Lender’s failure to timely submit a validly completed and executed
Treaty Form within a time sufficient for the Inland Revenue to approve such
Lender’s claim prior to such payment of interest, it being understood that after
any such approval by the Inland Revenue of such Lender’s claim for exemption,
such United Kingdom Taxes with respect to such Lender shall not be excluded from
the application of this Section 2.14(a), and (D) United States withholding Taxes
except to the extent such United States withholding Taxes are imposed solely as
a result of (1) a change, after the date such Lender or the Administrative Agent
(as the case may be) becomes a party hereto, in the Internal Revenue Code or any
regulations promulgated thereunder (or in the official interpretation of the
Internal Revenue Code or any regulations promulgated thereunder) or an amendment
or revocation or change in official interpretation, after the date such Lender
or the Administrative Agent (as the case may be) becomes a party hereto, of an
applicable United States income tax treaty with Austria, Denmark, Finland,
France, Germany, Ireland, Iceland, Luxembourg, Netherlands, Norway, Sweden or
the United Kingdom or (2) the failure by the Borrower to timely request an
updated or successor Form W-8BEN or W-8ECI, as appropriate, under
Section 2.14(e) (all such non-excluded Taxes hereinafter referred to as
“Indemnifiable Taxes”). If the Borrower shall be required by law to deduct any
Indemnifiable Taxes from or in respect of any sum payable hereunder or under any
Note issued hereunder to any Lender or the Administrative Agent or, if the
Administrative Agent shall be required by law to deduct any Indemnifiable Taxes
from or in respect of any sum paid or payable hereunder or under any Note to any
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions for Indemnifiable Taxes (including deductions for
Indemnifiable Taxes, whether by the Borrower or the Administrative Agent,
applicable to additional sums payable under this Section 2.14) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
(or, as the case may be and as required by applicable law, the Administrative
Agent) shall make such deductions and (iii) the Borrower (or, as the case may be
and as required by applicable law, the Administrative Agent) shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
     (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise (other than income) or property taxes,
charges or similar levies that arise from any payment made hereunder or under
the Notes or from the execution, delivery or registration of, or performing
under this Agreement or the Notes or any document to be furnished under or in
connection with any thereof or any modification or amendment in respect of this
Agreement or the Notes (hereinafter referred to as “Other Taxes”).

32



--------------------------------------------------------------------------------



 



     (c) The Borrower shall indemnify each Lender and the Administrative Agent
for the full amount of Indemnifiable Taxes or Other Taxes imposed on or paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.
     (d) Within 30 days after the date of any payment of Indemnifiable Taxes
under Section 2.14(a) by the Borrower, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such
receipt is received by the Borrower, or other written proof of payment
reasonably satisfactory to the Administrative Agent showing payment thereof. In
the case of any payment hereunder or under the Notes issued hereunder by or on
behalf of the Borrower through an account or branch outside the United Kingdom
or by or on behalf of the Borrower by a payor that is not a United Kingdom
person, if the Borrower determines that no Indemnifiable Taxes are payable in
respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
acceptable to the Administrative Agent stating that such payment is exempt from
Indemnifiable Taxes.
     (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Borrower shall provide each of the Administrative Agent and
the Borrower with (i) two original Internal Revenue Service Form W-8BEN or
W-8ECI, as appropriate, or any successor or other from prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from United
States withholding tax and (ii) to the extent that any such form or other
certification becomes obsolete with respect to any Lender, such Lender shall,
upon the written request of the Borrower to such Lender and the Administrative
Agent, promptly provide either an updated or successor form or certification to
the Borrower and the Administrative Agent unless, in each case, any change in
treaty, law or regulation has occurred after the date such Lender becomes a
party hereunder which renders all such forms inapplicable or which would prevent
such Lender from duly completing and delivering any such form with respect to it
and such Lender so advises the Borrower and the Administrative Agent.
     (f) Each Lender shall (i) as soon as reasonably practicable following the
date it becomes a party hereto, submit to its Relevant Taxing Authority a
validly completed Treaty Form (or successor Treaty Form thereto) claiming
exemption from United Kingdom withholding Tax on interest, or (ii) (A) on or
before the date it becomes a party hereto, furnish to the Borrower, with a copy
to the Administrative Agent, a certificate substantially in the form of
Exhibit I (a “U.K. Tax Compliance Certificate”) certifying that such Lender
(1) is a Bank within the meaning of Section 840A of the Income and Corporation
Taxes Act of 1988 of the United Kingdom and (2) is within the charge to
corporation tax in the United Kingdom with respect to payment hereunder and
(B) agree, upon reasonable request by the Borrower, to provide to the Borrower
and the Administrative Agent, to the extent it is legally entitled to do so,
such other forms as may be required by law in order to establish the legal
entitlement of such Lender to an exemption from United Kingdom withholding Tax
with respect to payments under this

33



--------------------------------------------------------------------------------



 



Agreement and the Notes issued hereunder, unless, in each case, any change in
treaty, law or regulation has occurred after the date such Lender becomes a
party hereunder which renders any such forms inapplicable or which would prevent
such Lender from duly completing and delivering any such form with respect to it
and such Lender so advises the Borrower and the Administrative Agent.
     (g) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.14(e) or (f) (other
than if the Borrower has failed to timely request with reasonable notice any
appropriate renewal, successor or other form or if any such form otherwise is
not required under subsection (e) or (f)), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Indemnifiable Taxes
imposed by the United Kingdom or the United States by reason of such failure;
provided, however, that should a Lender become subject to Indemnifiable Taxes or
United Kingdom withholding Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Indemnifiable Taxes or
United Kingdom withholding Taxes.
     (h) If a condition or an event occurs which would, or would upon the
passage of time or giving notice, result in the payment of any additional
amounts pursuant to this Section 2.14, each Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
     (i) If the Administrative Agent or any Lender, in its sole opinion,
determines that it has finally and irrevocably received or been granted a refund
in respect of any Indemnifiable Taxes or Other Taxes as to which indemnification
has been paid by the Borrower pursuant to Section 2.14(a) or (c), it shall
promptly remit such refund to the Borrower, net of all out-of-pocket expenses of
the Administrative Agent or such Lender; provided, however, that the Borrower
upon the request of the Administrative Agent or such Lender, agrees promptly to
return such refund to such party in the event such party is required to repay
such refund to the relevant taxing authority. The Administrative Agent or such
Lender shall provide the Borrower with a copy of any notice or assessment from
the relevant taxing authority (deleting any confidential information contained
therein) requiring the repayment of such refund. Nothing contained herein shall
impose an obligation on the Administrative Agent or any Lender to apply for any
refund or to disclose to any party any information regarding their proprietary
information regarding tax affairs and computations. If the Borrower determines
in good faith that a reasonable basis exists for contesting any Taxes for which
indemnification has been demanded hereunder, the relevant Lender or the
Administrative Agent, as applicable, to the extent permitted by law, rule or
regulation, shall reasonably cooperate with the Borrower in challenging such
Taxes at the Borrower’s expense if so requested by the Borrower in writing.
     (j) If a Lender changes its Applicable Lending Office (other than pursuant
to subsection (h) above or Section 2.11 or 2.12) and the effect of such change,
as of the date of such change, would be to cause the Borrower to become
obligated to pay any additional amounts under this Section 2.14, the Borrower
shall not be obligated to pay such additional amount.

34



--------------------------------------------------------------------------------



 



     (k) A certificate of a Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender specified in Section 2.14(a), (b), or (c)
above, as the case may be, and identifying with reasonable specificity the basis
for calculation of such amount or amounts, shall be delivered to the Borrower
and the Administrative Agent and shall be conclusive absent manifest error.
     (l) The obligations of a Lender under this Section 2.14 shall survive the
termination of this Agreement and the payment of the Advances and all amounts
payable hereunder.
     Section 2.15 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all of its rights of
payment (including the right of setoff) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.
     Section 2.16 Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely
(i) to refinance Existing Debt, (ii) to provide liquidity support for commercial
paper issued by the Borrower and (iii) for working capital and other general
corporate purposes (including acquisitions) of the Borrower and its Subsidiaries
and (following use of such proceeds by the Borrower to pay a dividend to the
Parent or to make an intercompany loan to the Parent) the Parent and its
Subsidiaries.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
     Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date (the “Effective Date”) the Borrower sends written
notice to the Administrative Agent requesting that this Agreement become
effective; provided, that following conditions precedent have been satisfied:
     (a) The Borrower shall have paid all fees and expenses of the
Administrative Agent and the Lenders payable hereunder and accrued as of the
Effective Date (including the accrued fees and expenses of counsel to the
Administrative Agent).

35



--------------------------------------------------------------------------------



 



     (b) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated the
Effective Date, stating that:
     (i) The representations and warranties contained in Section 4.01 are
correct in all material respects on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (c) The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Administrative Agent and (except for the Notes) in sufficient copies for
each Lender:
     (i) If requested by a Lender, a replacement Note payable to the order of
each such Lender, in a principal amount equal to each such Lender’s Commitment.
     (ii) Certified copies of the resolutions of the Board of Directors (or
committee thereof) of the Borrower and each other Loan Party approving this
Agreement, the Notes and each Guaranty to which it is or is to be a party, and
of all documents evidencing other necessary corporate action and governmental
and other third party approvals and consents, if any, with respect to this
Agreement, the Notes and each Guaranty.
     (iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and the other
documents to be delivered hereunder.
     (iv) A reaffirmation of the Subsidiary Guaranty executed by each Subsidiary
Guarantor, and the Parent Guaranty duly executed by the Parent.
     (v) An opinion of Alston & Bird, LLP, counsel for the Loan Parties, in
substantially the form of Exhibit F attached hereto.
     (vi) An opinion of Linklaters, English counsel for the Borrower, in
substantially the form of Exhibit G attached hereto and to such other matters as
any Lender through the Administrative Agent may reasonably request.
     (vii) An opinion of APPLEBY, Bermuda counsel for the Parent, in
substantially the form of Exhibit H attached hereto and to such other matters as
any Lender through the Administrative Agent may reasonably request.
     (d) An acceptance of the appointment of the Process Agent (as such term is
defined in Section 8.12) for each of the Parent and the Borrower.
     Section 3.02 Conditions Precedent to Each Borrowing and Each Increase Date.
The obligation of each Lender to make an Advance on the occasion of each
Borrowing and each increase of Commitments pursuant to Section 2.05(b) shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing or such Increase

36



--------------------------------------------------------------------------------



 



Date the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and request for Commitment increase and the
acceptance by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or such Increase Date such statements are true):
     (a) the representations and warranties contained in Section 4.01
(excluding, in the case of Borrowings, clauses (g) and (i)(i) of Section 4.01)
are correct in all material respects on and as of the date of such date, before
and after giving effect to such Borrowing or such Increase Date and to the
application of the proceeds therefrom, as though made on and as of such date
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been correct in all material respects on and as of such earlier date (other than
in the case of the representations and warranties made in Section 4.01(d), which
shall be correct in all material respects on and as of such date of Borrowing or
such Increase Date as though made on and as of such date, without regard to any
earlier date referenced therein), and
     (b) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, or such Increase
Date that constitutes a Default.
     Section 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders and the Borrower of the occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.01 Representations and Warranties of the Parent and the Borrower.
Each of the Parent and the Borrower represents and warrants as follows:
     (a) Each Loan Party (i) is duly organized or formed, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed is not reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted except where failure to possess such power or
authority is not reasonably likely to have a Material Adverse Effect.

37



--------------------------------------------------------------------------------



 



     (b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Subsidiaries of each Loan Party as of March 31, 2005, showing as of such
date (as to each such Subsidiary) the jurisdiction of its incorporation or
organization. All of the outstanding capital stock of all of such Subsidiaries
has been validly issued, is fully paid and non-assessable and is owned by such
Loan Party or one or more of its Subsidiaries free and clear of all Liens. Each
such Subsidiary (i) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed is not reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted except where failure to possess such power or
authority is not reasonably likely to have a Material Adverse Effect.
     (c) The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the incurrence of the obligations provided for herein and therein,
are within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s charter
or bylaws, (ii) violate any law (including, without limitation, the Securities
Exchange Act of 1934), rule, regulation (including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default under,
any contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iv) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which is reasonably likely to have a Material Adverse
Effect.
     (d) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the due execution, delivery, recordation, filing or
performance by any Loan Party of this Agreement, the Notes or any other Loan
Document to which it is or is to be a party, or for the performance of any Loan
Document or (ii) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents as of March 31, 2005, except for the
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(d), all of which have been duly obtained, taken, given or made and
are in full force and effect.
     (e) This Agreement has been, and each of the Notes and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party party thereto. This Agreement is, and each of the Notes and each
other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms.

38



--------------------------------------------------------------------------------



 



     (f) The Consolidated and consolidating balance sheets of the Borrower and
its Subsidiaries as at December 31, 2006, and the related Consolidated and
consolidating statements of income and Consolidated statement of cash flows of
the Borrower and its Subsidiaries for the fiscal year then ended, and the
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at June 30, 2007, and the related Consolidated and consolidating
statements of income and Consolidated statement of cash flows of the Borrower
and its Subsidiaries for the six months then ended, duly certified by the chief
financial officer of the Borrower, copies of which have been furnished to each
Lender in accordance with Section 5.01(j) of the Existing Credit Agreement,
fairly present, subject, in the case of said balance sheets as at June 30, 2007,
and said statements of income and cash flows for the six months then ended, to
year-end audit adjustments, the Consolidated and consolidating financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated and consolidating results of the operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with
International Financial Reporting Standards applied on a consistent basis.
     (g) Since December 31, 2006, there has been no Material Adverse Change.
     (h) No written information, exhibit or report furnished by any Loan Party
to any Agent or any Lender in connection with the negotiation of the Loan
Documents or pursuant to the terms of the Loan Documents contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made therein not misleading in light of the circumstances under
which they were made.
     (i) There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or, to the best knowledge of the Loan Parties, any of
its Subsidiaries pending or, to the best knowledge of the Loan Parties,
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect as of March 31, 2005 (other
than the matters described on Schedule 4.01(i) hereto (the “Disclosed
Litigation”)) and there has been no change or other development in the Disclosed
Litigation which is reasonably likely to result in a material adverse change in
the business, financial condition or results of operations of the Parent and its
Subsidiaries, taken as a whole, or (ii) purports to affect the legality,
validity or enforceability of this Agreement, any Note or any other Loan
Document or the consummation of the transactions contemplated hereby.
     (j) Following application of the proceeds of each Advance, not more than
25 percent of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a Consolidated basis) subject to the provisions
of Section 5.02(a) or 5.02(d) or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Debt and within the scope of Section 6.01(e) will be
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System). Neither the making of any Advance nor
the use of proceeds thereof will violate or be inconsistent with the provisions
of Regulations T, U or X of the Board of Governors of the Federal Reserve
System.
     (k) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or is reasonably expected to result in
a Material Adverse Effect.

39



--------------------------------------------------------------------------------



 



     (l) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) required to be filed for each Plan, copies of which have been
filed with the Internal Revenue Service and, with respect to each Plan whose
funded current liability percentage (as defined in Section 302(d)(8) of ERISA)
is less than 100%, furnished to the Lenders, is complete and accurate and fairly
presents the funding status of such Plan, and since the date of such Schedule B
there has been no material adverse change in such funding status.
     (m) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur (i) any liability under Section 4064 or 4069 of
ERISA or (ii) any Withdrawal Liability to any Multiemployer Plan that has
resulted or would be reasonably likely to result in a Material Adverse Effect.
     (n) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the best knowledge of any Loan Party or any ERISA Affiliate, no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
     (o) Each Loan Party and each of its Subsidiaries and Affiliates has filed,
has caused to be filed or has been included in all tax returns (Federal, state,
local and foreign) required to be filed and has paid all taxes shown thereon to
be due, together with applicable interest and penalties.
     (p) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or a company “controlled by” an “investment company”, as such terms
are defined in the Investment Company Act of 1940, as amended. Neither the
making of any Advances nor the application of the proceeds or repayment thereof
by the Borrower, nor the consummation of the other transactions contemplated
hereby, will violate any provision of such Act or any rule, regulation or order
of the Securities and Exchange Commission thereunder.
     (q) [Intentionally Deleted]
     (r) Each Subsidiary of the Parent engaged in advisory or management
activities, if any, is duly registered as an investment adviser as and to the
extent required under the Investment Advisers Act of 1940, as amended, and the
rules and regulations promulgated thereunder. Each Subsidiary of the Parent
engaged in the broker-dealer business, if any, is duly registered as a
broker-dealer as and to the extent required under the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder and, as
and to the extent required is a member in good standing of the National
Association of Securities Dealers, Inc.
     (s) As of the Effective Date, neither the Parent nor any of its
Subsidiaries is in default and no waiver of default is in effect with respect to
the payment of any principal or interest of any Existing Debt for borrowed
money.
     (t) The obligations of each Loan Party under the Loan Documents to which it
is a party constitute direct, unconditional and general obligations of such Loan
Party that rank and will rank at least pari passu in priority of payment and in
all other respects with all other Debt of such Loan Party.

40



--------------------------------------------------------------------------------



 



     (u) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
     (v) Set forth on Schedule 4.01(v) hereto is a complete and accurate list of
all Existing Debt showing as of the date hereof the principal amount outstanding
thereunder.
     (w) The Parent and each of its Significant Subsidiaries owns or has fully
sufficient right to use, free from all material restrictions (other than
Permitted Liens and Liens permitted under Section 5.02(a)), all real and
personal (including, without limitation, intellectual) properties that are
necessary for the operation of their respective businesses as currently
conducted.
     (x) As of the Effective Date, except under documents governing any Existing
Debt, and except as may be provided by applicable laws, rules or regulations
(including those restrictions imposed by governmental authorities), no
Subsidiary of the Parent (other than any Special Purpose Subsidiary) is party to
any agreement prohibiting, conditioning or limiting the payment of dividends or
other distributions to the Parent or any of its Subsidiaries or the repayment of
Debt owed to the Parent by any Subsidiary of the Parent.
     (y) Environmental Compliance. The Parent and each Subsidiary is in
compliance with all Environmental Laws, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
ARTICLE V
COVENANTS OF THE BORROWER
     Section 5.01 Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, each of the Parent and
the Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include (to the extent applicable),
without limitation, compliance with the Investment Advisers Act of 1940, as
amended, ERISA and environmental laws, except where the failure to do so would
not, and would not be reasonably expected to, have a Material Adverse Effect.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments, claims and governmental charges or levies imposed upon it or
upon its property, except to the extent that any failure to do so would not, and
would not be reasonably expected to, have a Material Adverse Effect; provided,
however, that neither the Parent nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, claim or charge that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained.
     (c) Maintenance of Insurance. Maintain, and cause each of its Significant
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged

41



--------------------------------------------------------------------------------



 



in similar businesses and owning similar properties in the same general areas in
which the Parent or such Significant Subsidiary operates.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, registrations, privileges and franchises; provided, however, that the
Borrower may change its name to INVESCO Holding Company Limited by December 31,
2007, and the Parent and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(c); and provided further that neither
the Parent nor any of its Subsidiaries shall be required to preserve any right,
permit, license, approval, registration, privilege or franchise if the Board of
Directors of the Parent or such Subsidiary shall determine that the failure to
so maintain such existence (in the case of any Subsidiary that is not a Loan
Party) or such rights and franchises (in the case of the Parent or any of its
Subsidiaries) would not, and would not be reasonably expected to, have a
Material Adverse Effect.
     (e) Visitation Rights. At any reasonable time and from time to time, permit
the Administrative Agent or any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Parent and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Parent
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.
     (f) Keeping of Books. Keep, and cause each of its Significant Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Parent and each such Significant Subsidiary in accordance with generally
accepted accounting principles applicable to such Person in effect from time to
time.
     (g) Maintenance of Properties, Etc. Take all reasonable action to maintain
and preserve, and cause each of its Subsidiaries to take all reasonable action
to maintain and preserve, all of its properties that are necessary in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to so maintain and preserve such
properties would not, and would not be reasonably expected to, have a Material
Adverse Effect.
     (h) New Material Subsidiaries. Promptly and in any event within 30 days
following the request of the Required Lenders made after either (i) the
organization or acquisition of any new Material Subsidiary or (ii) the delivery
of audited annual financial statements pursuant to Section 5.01(j) that indicate
that a Subsidiary of the Parent that is not at such time a Guarantor is a
Material Subsidiary, cause such Material Subsidiary to execute and deliver an
Assumption of Guaranty (as defined in the Guaranty), together with such
documents as the Required Lenders may request evidencing corporate action taken
to authorize such execution and delivery and the incumbency and signatures of
officers of such Material Subsidiary, provided that a Material Subsidiary shall
not be required to become a Guarantor if (A) a guaranty by such Material
Subsidiary would result in materially adverse tax consequences to the Parent and
its Subsidiaries or shareholders of the Parent or (B) a guaranty by such
Material Subsidiary is prohibited or limited by regulatory requirements or
applicable law.

42



--------------------------------------------------------------------------------



 



     (i) Use of Proceeds. Use the proceeds of the Advances solely as provided in
Section 2.16 and otherwise in accordance with the terms hereof.
     (j) Reporting Requirements. Furnish to the Administrative Agent and the
Lenders:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Parent, Consolidated
and, consistent with past practice subject to any change in Applicable
Accounting Standards, consolidating balance sheets of the Parent and its
Subsidiaries as of the end of such quarter and Consolidated and, consistent with
past practice subject to any change in Applicable Accounting Standards,
consolidating statements of income and Consolidated cash flows of the Parent and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer of the Parent as
having been prepared in accordance with Applicable Accounting Standards and
certificates of the chief financial officer of the Parent as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any material change in Applicable Accounting Standards used
in the preparation of such financial statements, the Parent shall also provide,
at the request of the Administrative Agent, (a) a statement of reconciliation
conforming such financial statements to the Applicable Accounting Standards as
in effect on the Effective Date and (b) another certificate of the chief
financial officer of the Parent setting forth in reasonable detail the
calculations, utilizing such former Applicable Accounting Standards as of the
Effective Date, necessary to demonstrate compliance with Section 5.03; provided
further that the statement of reconciliation required under clause (a) above
shall only be required once at the end of the fiscal period immediately
following such a change in the Applicable Accounting Standard and shall not be
required if a statement of reconciliation was given pursuant to
Section 5.01(j)(ii)(A)(ii)(a) below.
     (ii) (A) as soon as available and in any event within 120 days after the
end of each fiscal year of the Parent, a copy of the annual report for such year
for the Parent and its Subsidiaries, containing a Consolidated balance sheet of
the Parent and its Subsidiaries as of the end of such fiscal year and a
Consolidated statement of income and Consolidated cash flows of the Parent and
its Subsidiaries for such fiscal year, in each case accompanied by (i) a report
and opinion as to such Consolidated financial statements by Ernst & Young LLP or
other independent public accountants approved by the audit committee of the
Parent’s board of directors and, if other than Deloitte & Touche LLP, KPMG LLP,
or PricewaterhouseCoopers LLP, reasonably acceptable to the Required Lenders
(the “Auditor”), which report and opinion shall be prepared in accordance with
applicable audit standards, and which report and opinion shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and (ii) certificates of the chief
financial officer of the Parent as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
material change in Applicable Accounting Standards used in the preparation of
such financial statements, the Borrower shall also provide, at the request of
the

43



--------------------------------------------------------------------------------



 



Administrative Agent, (a) a statement of reconciliation conforming such
financial statements to the Applicable Accounting Standards in effect as of the
Effective Date and (b) another certificate of the chief financial officer of the
Parent setting forth in reasonable detail the calculations, utilizing such
former Applicable Accounting Standards as of the Effective Date, necessary to
demonstrate compliance with Section 5.03; provided further that the statement of
reconciliation required under clause (a) above shall only be required once at
the end of the fiscal year immediately following such a change in the Applicable
Accounting Standard and shall not be required if a statement of reconciliation
was given pursuant to Section 5.01(j)(i)(a) above.
          (B) as soon as available and in any event within 120 days after the
end of each fiscal year of the Parent (i) consistent with past practice subject
to any change in Applicable Accounting Standards, a copy of consolidating
balance sheets as of the end of such fiscal year and consolidating statements of
income, and (ii) following such time as Section 404 of Sarbanes-Oxley is
applicable to the Parent, a report of management on the Parent’s internal
control over financial reporting pursuant to Item 308(a) of Regulation S-K
promulgated under the Exchange Act, a report of the Auditor on management’s
assessment of the Parent’s internal control over financial reporting pursuant to
Item 308(b) of Regulation S-K promulgated under the Exchange Act, and an
independent assessment by the Auditor as to the effectiveness of the Parent’s
internal control over financial reporting;
     (iii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Parent setting forth details of such
Default and the action that the Parent has taken and proposes to take with
respect thereto;
     (iv) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Parent or any of its Subsidiaries of the type described in Section 4.01(i);
     (v) (A) promptly and in any event within 20 days after any Loan Party or
any ERISA Affiliate knows or has reason to know that (1) any ERISA Event has
occurred which could result in a material liability of any Loan Party or any
ERISA Affiliate, or (2) any Loan Party or any ERISA Affiliate has incurred or is
reasonably expected to incur a material liability under Section 4064 or 4069 of
ERISA, a statement of the chief financial officer of the Borrower describing
such ERISA Event and the circumstances giving rise to, and the amount of such
liability and the action, if any, that such Loan Party or such ERISA Affiliate
has taken and proposes to take with respect thereto and (B) on the date any
records, documents or other information must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information;
     (vi) promptly and in any event within two Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate, copies of each notice from the
PBGC stating its intention to terminate any Plan or to have a trustee appointed
to administer any Plan;

44



--------------------------------------------------------------------------------



 



     (vii) promptly upon request from the Administrative Agent or any Lender,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) required to be filed with respect to each Plan whose funded
current liability percentage (as defined in Section 302(d)(8) of ERISA) is less
than 100%;
     (viii) promptly and in any event within 20 days after receipt thereof by
any Loan Party or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition on any Loan Party or any
ERISA Affiliate of Withdrawal Liability in a material amount by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that may be incurred, by any Loan Party or any ERISA Affiliate in
connection with any event described in clause (A) or (B),
     (ix) promptly and in any event within five Business Days after the
organization or acquisition of any Material Subsidiary, notice of such event;
     (x) following such time as Section 404 of Sarbanes-Oxley is applicable to
the Borrower, promptly, notice of the Auditor’s determination (in connection
with its preparation of its report under Section 5.01(j)(ii)(A)) or the Parent’s
determination of the occurrence or existence of any Internal Control Event at
any time; and
     (xi) such other information respecting the Parent or any of its
Subsidiaries as the Administrative Agent or any Lender acting through the
Administrative Agent may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 5.01(j)(i) or (ii)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule 8.02; or (ii) on which such documents are posted on
the Parent’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Parent shall deliver paper copies of such documents to the
Administrative Agent until a written request to cease delivering paper copies is
given by the Administrative Agent and (ii) the Parent shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the compliance certificate required by
Section 5.01(j)(i) and (ii) to the Administrative Agent. Except for such
compliance certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Parent and the Borrower hereby acknowledge that (a) the Administrative
Agent and/or the Arrangers will make available to the Lenders information
provided by or on behalf of

45



--------------------------------------------------------------------------------



 



the Parent and/or the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). Each of the Parent and the Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC”, the Parent and the Borrower shall be deemed
to have authorized the Administrative Agent, each Arranger and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Parent and the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 8.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and each Arranger
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”.
     (k) Internal Control Events. Following such time as Section 404 of
Sarbanes-Oxley is applicable to the Parent, upon notification from the
Administrative Agent to the Parent that the Required Lenders require remediation
of any Internal Control Event of which they have received notice pursuant to
Section 5.01(j)(x) or as reported in any report delivered pursuant to
Section 5.01(j)(ii), remediate or cause to be remediated such Internal Control
Event, and to test and confirm such remediation, not later than the end of the
time period reasonably agreed by the Required Lenders with the Parent as
necessary for such remediation (the “Remediation Period”). It is understood that
the Remediation Period will require a sufficient period of time to permit
testing required by the relevant Securities Laws.
     Section 5.02 Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, neither the Parent nor the
Borrower will at any time:
     (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income, excluding, however, from the operation of the foregoing restrictions the
following:
     (i) Permitted Liens;
     (ii) Liens on deposit accounts of the Parent and its Subsidiaries in
respect of their cash pooling operations;
     (iii) purchase money Liens upon or in real property or equipment acquired
or held by the Parent or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the

46



--------------------------------------------------------------------------------



 



purpose of financing the acquisition of any such property or equipment, or Liens
existing on any such property or equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that were not
incurred to finance the acquisition of such property); provided, however, that
no such Lien shall extend to or cover any properties of any character other than
the property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed or replaced; and provided further that the
aggregate principal amount of the Debt secured by Liens permitted by this clause
(iii) and clause (iv) below shall not exceed $100,000,000 at any time
outstanding;
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Parent or any Subsidiary of the Parent or
becomes a Subsidiary of the Parent; provided that such Liens were not created in
contemplation of such merger, consolidation or investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Parent or such Subsidiary or acquired by the Parent or such Subsidiary;
provided, further, that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (iv) and clause (iii) above shall not exceed
$100,000,000 at any time outstanding;
     (v) Liens arising pursuant to one or more securitization programs permitted
pursuant to Section 5.02(d)(ii);
     (vi) the replacement, extension or renewal of any Lien permitted by clauses
(iii) through (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or addition of any direct or contingent obligor) of the Debt secured thereby;
     (vii) Liens existing as of March 31, 2005 as described on Schedule 5.02(a);
     (viii) Liens which are floating charges under English law in the form of an
“industry standard” granted by INVESCO Pensions Limited (“IPL”) on its revolving
business assets (without attaching to any particular asset until the floating
charge crystallises on insolvency events which will result in steps being taken
to make payment of a dividend to creditors or where the reinsurance creditor
reasonably considers this may happen) to reinsurance creditors to support the
obligations of IPL thereto under reinsurance contracts and limited in the amount
secured to the amount which would have been recoverable had the secured amount
been an unsecured debt owed to a direct policy holder of IPL;
     (ix) Liens to secure Subsidiary Non-Recourse Debt, provided that no such
Lien shall extend to or cover any properties or assets other than the property
or assets being acquired with such Subsidiary Non-Recourse Debt and proceeds
thereof; and
     (x) Liens on the office equipment sold and leased back pursuant to the
Office Equipment Sale and Leaseback and proceeds thereof.

47



--------------------------------------------------------------------------------



 



     (b) Loans. Make or hold, or permit any of its Subsidiaries to make or hold,
loans or advances to any Person other than (i) loans or advances between or
among the Parent and any of its Subsidiaries, (ii) loans or advances to
Affiliates of the Parent in an aggregate principal amount at any one time
outstanding not to exceed $100,000,000 provided that all such loans or advances
made to Affiliates that are employees of the Parent or any Subsidiary shall not
exceed $25,000,000 in an aggregate principal amount at any one time outstanding,
and (iii) loans or advances not otherwise permitted by clauses (i) and
(ii) above in an aggregate amount at any one time outstanding not to exceed
$40,000,000.
     (c) Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except that
     (i) any of the Parent’s Subsidiaries, other than the Borrower and
Subsidiaries of the Borrower, may merge into the Parent,
     (ii) any of the Borrower’s Subsidiaries may merge into the Borrower,
     (iii) any Subsidiary of the Parent that is not a Restricted Subsidiary may
merge with any other Subsidiary of the Parent that is not a Restricted
Subsidiary,
     (iv) any Subsidiary of a Subsidiary Guarantor may merge with any Subsidiary
Guarantor or a Subsidiary of a Subsidiary Guarantor,
     (v) any Subsidiary Guarantor may merge with any other Subsidiary of the
Borrower, and
     (vi) mergers in connection with acquisitions of Investments to the extent
not prohibited pursuant to Section 5.02(e);
provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default and, in the
case of any such merger to which the Borrower is a party, the Borrower is the
surviving corporation or, in the case of any merger to which a Guarantor, but
not the Borrower, is a party, the surviving corporation is a Guarantor and is
not (as a result of such merger) subject to any agreement described in Section
5.02(i)(iv).
     (d) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except:
     (i) in a transaction authorized by subsection (c) of this Section,
     (ii) the sale or other disposition to a third-party investor by the Parent
or any of its Subsidiaries of its rights to receive distribution fees and
contingent deferred sales charges pursuant to a securitization program,
     (iii) the Parent and its Subsidiaries may, during any fiscal year of the
Parent, sell, lease, transfer or otherwise dispose of assets (including equity
securities owned by such Persons) which generated up to, but not to exceed,
twenty percent (20%) of the

48



--------------------------------------------------------------------------------



 



Consolidated operating income of the Parent during the immediately preceding
fiscal year of the Parent,
     (iv) any Subsidiary of the Parent that is not a Restricted Subsidiary may
sell, lease, transfer or otherwise dispose of all or substantially all of its
assets to (a) the Parent, (b) the Borrower, (c) a wholly-owned Subsidiary of the
Parent or the Borrower that is not a Restricted Subsidiary, or (d) a Guarantor,
     (v) any Subsidiary Guarantor or any Subsidiary of a Subsidiary Guarantor
may sell, lease, transfer or otherwise dispose of all or substantially all of
its assets to any other Subsidiary Guarantor or a Subsidiary of a Subsidiary
Guarantor,
     (vi) sales or other dispositions of obsolete equipment and furniture, and
     (vii) the sale of office equipment of Invesco Group Services, Inc. pursuant
to the Office Equipment Sale and Leaseback.
     (e) Investments. Make, or permit any of its Subsidiaries to make, any
Investment in any Person unless each of the following conditions are satisfied:
(i) at the time of making, and after giving effect to, such Investment, no Event
of Default shall have occurred and be continuing, and (ii) if and to the extent
such Investment relates to the purchase or acquisition of all of the capital
stock of, or all or substantially all of the assets of, such Person (A) such
Person shall be in substantially similar lines of business as the Parent and its
Subsidiaries or businesses reasonably related or complimentary thereto,
(B) after giving effect to such Investment, the Parent will, on a pro forma
basis, be in compliance with the financial covenants set forth in Section 5.03,
and (C) members of the board of directors of the Parent or investing Subsidiary
prior to such purchase or acquisition shall continue to constitute a majority of
such members of such board immediately following the effectiveness of such
purchase or acquisition.
     (f) Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof.
     (g) Charter Amendments. Amend, or permit any of its Significant
Subsidiaries to amend, its certificate of incorporation or bylaws in a manner
that has a Material Adverse Effect.
     (h) Accounting Changes. Make or permit, or permit any of its Significant
Subsidiaries to make or permit, any material change in accounting policies or
reporting practices, except (i) as required by Securities Laws, the Security
Exchange Commission or generally accepted accounting principles applicable to
the Parent or such Significant Subsidiary, (ii) to adopt US GAAP (A) on or
before December 31, 2008 with respect to the Parent and its Subsidiaries on a
consolidated basis and (B) at any time with respect separately to any
Significant Subsidiary of the Parent, or (iii) any change by a Significant
Subsidiary to International Financial Reporting Standards as may be required by
applicable regulatory authorities.
     (i) Limitations on Certain Restrictions on Subsidiaries. Enter into or
suffer to exist, or permit any of its Subsidiaries (other than any Special
Purpose Subsidiary) to enter into or suffer to exist, any agreement prohibiting,
conditioning or limiting (i) the payment of dividends

49



--------------------------------------------------------------------------------



 



by any Subsidiary of the Parent, (ii) the payment of Debt of a Subsidiary of the
Parent to the Parent, the Borrower or other Subsidiaries of the Parent,
(iii) the ability of any Subsidiary of the Parent to guaranty Debt of the
Borrower or the Parent, or (iv) the creation or assumption of any Lien upon any
of its material property or material assets, other than in each such case, (A)
under this Agreement and the other Loan Documents in favor of the Administrative
Agent and the Lenders and (in the case of clause (iv) immediately above) any
other agreement that permits the granting of Liens in favor of the Lenders,
(B) in connection with any Existing Debt (including any extensions or
refinancing of any such Existing Debt), (C) restrictions contained in documents
governing Debt of a Person that is acquired by, and not merged with or into, the
Parent or any Subsidiary of the Parent, (D) as required by any law or regulation
applicable to such Person or (E) with respect to clause (iv) above only, with
respect to purchase money liens, capital leases and operating leases, but only
as to the assets so purchased or leased.
     (j) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than any Subsidiary the sole assets of which consist of its interest in such
partnership or joint venture.
     (k) Transactions with Affiliates. Conduct, or permit any of its
Subsidiaries to conduct, transactions with any of their Affiliates except in the
ordinary course of business of and pursuant to the reasonable requirements of
the Parent’s, the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms that are no less favorable to the Parent, the Borrower or such
Subsidiary, as the case may be, than those which would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the foregoing restrictions shall not apply to
     (i) any transaction (A) between any Loan Parties, (B) between any
Subsidiary of the Parent that is not a Restricted Subsidiary and any other
Subsidiary of the Parent that is not a Restricted Subsidiary (C) between the
Borrower and any of its Subsidiaries, (D) between any Subsidiary Guarantor and
any of its Subsidiaries, (E) with any Special Purpose Subsidiary, and
(F) between the Parent or any of its Subsidiaries and their respective employees
to make loans to such employees for purposes of exercising stock options of such
employees and paying tax liabilities of such employees associated therewith,
provided that the total of all such loans shall not exceed $25,000,000 in an
aggregate principal amount at any one time outstanding, and
     (ii) transactions between the Parent or any Subsidiary or other Investment
Company sponsored by the Parent or any Subsidiary or for which the Parent or any
Subsidiary provides advisory, administrative, supervisory, management,
consulting, underwriting or similar services, that are otherwise permissible
under the Investment Company Act of 1940, the Investment Advisers Act of 1940
and the applicable management contract.
     (l) Non-Guarantor Subsidiary Debt. Permit its Subsidiaries, other than the
Borrower and Subsidiaries that are Guarantors, collectively to incur Adjusted
Debt in excess of $100,000,000 in aggregate principal amount at any one time
outstanding; provided, however, that the foregoing restriction shall not apply
to any (i) Adjusted Debt of a Subsidiary (including any Person that will be or
become a Subsidiary) of the Parent that is incurred or assumed in

50



--------------------------------------------------------------------------------



 



connection with a transaction that is permitted pursuant to Section 5.02(e)(ii)
or (ii) Subsidiary Non-Recourse Debt.
     Section 5.03 Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Parent will:
     (a) Debt/EBITDA Ratio. Maintain at the end of each fiscal quarter of the
Parent a Debt/EBITDA Ratio of not greater than 3.25:1.00.
     (b) Coverage Ratio. Maintain at the end of each fiscal quarter of the
Parent a ratio of EBITDA (excluding for purpose of this calculation of EBITDA
only that portion of EBITDA attributable to the net income, expenses, losses,
charges and gains of each Special Purpose Subsidiary) for the four consecutive
fiscal quarters of the Parent ended on or immediately prior to the date of
determination to interest payable on, and amortization of debt discount in
respect of, Adjusted Debt (excluding from Adjusted Debt for purposes of this
Section 5.03(b) (i) Subsidiary Non-Recourse Debt and (ii) so long as the Parent
and its Subsidiaries own 100% of the Office Equipment Sale and Leaseback Bonds,
liabilities with respect to the Office Equipment Sale and Leaseback Lease, in
each case to the extent otherwise included in Adjusted Debt) for such period, of
not less than 4.00:1.00.
ARTICLE VI
EVENTS OF DEFAULT
     Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by the Parent, the Borrower or any
Loan Party under any Loan Document or by either of the Parent or the Borrower
(or any of its respective officers) in connection with any Loan Document shall
prove to have been incorrect in any material respect when made; or
     (c) (i) The Parent or the Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(d), (e) or (j), 5.02 or
5.03, or (ii) the Parent or the Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
     (d) The Parent or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $50,000,000 (or the equivalent thereof in any other
currencies) in the aggregate (but excluding Debt outstanding hereunder) of the
Parent or such Subsidiary (as the case may be), when the

51



--------------------------------------------------------------------------------



 



same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
     (e) The Parent or any of its Significant Subsidiaries or any Guarantor
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Parent or any of its Significant Subsidiaries or any Guarantor
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 45 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Parent or any of its Significant Subsidiaries or
any Guarantor shall take any corporate action to authorize any of the actions
set forth above in this subsection (e); or
     (f) Any judgment or order for the payment of money in excess of $50,000,000
(or the equivalent thereof in any other currencies) shall be rendered against
the Parent or any of its Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if and for so
long as (i) the amount of such judgment or order in excess of $50,000,000 (or
the equivalent thereof in any other currencies) is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such excess amount; or
     (g) Any non-monetary judgment or order shall be rendered against the Parent
or any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
     (h) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange

52



--------------------------------------------------------------------------------



 



Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Stock of the Parent (or other securities convertible into such Voting
Stock) representing 33% or more of the combined voting power of all Voting Stock
of the Parent; or (ii) during any period of up to 24 consecutive months,
commencing after the date of this Agreement, individuals who at the beginning of
such 24-month period were directors of the Parent shall cease for any reason to
constitute a majority of the board of directors of the Parent; or
     (i) Any ERISA Event shall have occurred with respect to a Plan, or any Loan
Party or any ERISA Affiliate shall have incurred or be reasonably expected to
incur liability under Section 4064 or 4069 of ERISA, and the sum (determined as
of the date of occurrence of such ERISA Event) of the Insufficiency of such Plan
and the Insufficiency of any and all other Plans with respect to which an ERISA
Event shall have occurred and then exist (or the liability of the Loan Parties
and the ERISA Affiliates incurred or expected to be incurred with respect to
Section 4064 or 4069 of ERISA or related to such ERISA Event) exceeds
$25,000,000; or
     (j) Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $25,000,000 or requires payments exceeding $5,000,000 per
annum; or
     (k) Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $25,000,000;
     (l) Any governmental authority or regulatory body shall have enacted,
issued, promulgated, enforced or entered any law, rule, regulation, judgment,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which prohibits, enjoins or otherwise restricts the
Parent or any of its Subsidiaries in a manner that has a Material Adverse
Effect; or
     (m) Any material provision of either Guaranty shall for any reason cease to
be valid and binding on any applicable Guarantor or any Guarantor shall so state
in writing, but in either case, only if such event could reasonably be expected
to have a Material Adverse Effect;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances and the Notes, all interest thereon and all other amounts
payable under this Agreement and the Notes to be forthwith due and payable and
pursue all rights under

53



--------------------------------------------------------------------------------



 



any Guaranty, whereupon the Advances and the Notes, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Parent or any
Significant Subsidiary or any Guarantor under the Bankruptcy Code of the United
States, or any other liquidation, conservatorship, bankruptcy, reorganization or
other similar debtor relief laws of the United States, the United Kingdom or
Bermuda, (A) the obligation of each Lender to make Advances shall automatically
be terminated and (B) the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.
     Section 6.02 Application of Funds. After the exercise of remedies provided
for in Section 6.01 (or after the Notes have automatically become immediately
due and payable as set forth in Section 6.01), any amounts received on account
of the Notes, all interest thereon and all other amounts payable under this
Agreement (and with Advances, collectively referred to in this Section 6.02 as
the “Obligations”) shall be applied by the Administrative Agent in the following
order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article II), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on any Swing Line Loans, payable only to the Swing Line
Lender;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal on any Swing Line Loans, payable only to the Swing Line Lender;
     Fifth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on any of the Advances (other than Swing Line Loans),
payable to the Lenders, ratably among them in proportion to the respective
amounts described in this clause Fifth held by them;
     Sixth, to payment of that portion of the Obligations constituting unpaid
principal on any of the Advances (other than Swing Line Loans), ratably among
the Lenders in proportion to the respective amounts described in this clause
Sixth held by them;
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

54



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATIVE AGENT
     Section 7.01 Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower, the Parent nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.
     Section 7.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
     Section 7.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage

55



--------------------------------------------------------------------------------



 



of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, provided, such limitation of liability of the Administrative
Agent shall not prohibit or limit any cause of action the Borrower may otherwise
have against any Lender. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     Section 7.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Parent or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.
     Section 7.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 7.06 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any

56



--------------------------------------------------------------------------------



 



such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower so long as no Event of Default has occurred and
is continuing, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section; provided, such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 8.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender and (b) the
Swing Line Lender shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents.
     Section 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

57



--------------------------------------------------------------------------------



 



     Section 7.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender.
     Section 7.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, and all other amounts, due the Lenders and the
Administrative Agent under Section 8.04) allowed in such judicial proceeding;
and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 8.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting any
amount owing by a Loan Party to a Lender or the Administrative Agent or the
rights of any Lender or to authorize the Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding.
     Section 7.10 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary of the Borrower or a Subsidiary of the Parent
as a result of a transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Lenders shall
promptly confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under the Subsidiary Guaranty pursuant to this
Section 7.10.

58



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 3.01 without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated) or require any Lender to make Advances in any currency
other than Dollars or Sterling without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on
any Advance, or (subject to clause (iii) of the last proviso to this
Section 8.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;
     (e) change Section 2.15 or Section 6.02 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
     (g) and except in connection with permitted asset sales under
Section 5.02(d) and other transactions permitted hereunder and in accordance
with Section 7.10 hereof, release any Guarantor from its Guaranty without the
written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or

59



--------------------------------------------------------------------------------



 



any other Loan Document; and (iii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended and
no payment due such Lender may be reduced or extended without the consent of
such Lender.
     Section 8.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Parent, the Administrative Agent or the Swing
Line Lender, to the address, telecopier number, electronic mail address(es) or
telephone number specified for such Person on Schedule 8.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address(es) or telephone number specified for such Lender’s Domestic
Lending Office on Schedule I.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder, except for any notice of service of process under
Section 8.12 or otherwise which shall be given in writing only as provided by
applicable law, may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the

60



--------------------------------------------------------------------------------



 



next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent, the Borrower, any Lender, or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Parent’s, the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing and Swing Line Loan Notices) that the
Administrative Agent or such Lender reasonably believes has been given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice that the Administrative Agent, such Lender or such
Related Party reasonably believes has been given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the

61



--------------------------------------------------------------------------------



 



Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     Section 8.03 No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right,
remedy, power or privilege hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     Section 8.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent, any Lender (including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent and any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Advances made or the Notes issued hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances or Notes.
     (b) Indemnification by The Borrower. The Borrower agrees to indemnify and
hold harmless the Administrative Agent and each Lender and each of their
Affiliates and each Related Party of the foregoing Persons (each, an
“Indemnified Party”) from and against (i) any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees,
charges, disbursements and expenses of counsel for any Indemnified Party) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) the Notes, this Agreement, any
other Loan Document, any of the transactions contemplated herein or therein, the
actual or proposed use of the proceeds of the Advances, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents except to the
extent such claim, damage, loss, liability or expense resulted from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower or any other
Loan Party, its respective directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated.

62



--------------------------------------------------------------------------------



 



     (c) Other Costs. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made (i) by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.08(c) or (d), 2.10 or
2.12, acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason, (ii) by an Eligible Assignee to a Lender other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.06 as a result of a
demand by the Borrower pursuant to Section 8.11, or (iii) as part of a
distribution by the Administrative Agent to a Lender as a result of a Commitment
Increase pursuant to Section 2.05(c), the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance, less the return such
Lender reasonably expects to receive on its redeployment of funds.
     (d) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party thereof, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party thereof acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (d) are subject to the provisions of Section 2.02(e).
     (e) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnified Party referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except as a result of such Indemnified Party’s gross negligence of
willful misconduct.
     (f) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section and Sections 2.11 and 2.14 herein shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Total Commitment and the repayment,

63



--------------------------------------------------------------------------------



 



satisfaction or discharge of all the other obligations of the Borrower and any
other Loan Party in connection with any Loan Document.
     Section 8.05 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.
     Section 8.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(except by operation of law or to the extent permitted hereunder) and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, and (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Advances
(including for purposes of this subsection (b), participations in Swing Line
Loans) at the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Advances at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Advances outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Advances of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect

64



--------------------------------------------------------------------------------



 



to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 and increments of $1,000,000 in excess thereof unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Advances or the Commitment assigned, except
that this clause (ii) shall not apply to rights of the Swing Line Lender in
respect of Swing Line Loans;
     (iii) any assignment of a Commitment must be approved by the Administrative
Agent and the Swing Line Lender unless the Person that is the proposed assignee
is itself a Lender, provided that the approval of the Administrative Agent shall
not be required in the case of an assignment of a Commitment to an Affiliate of
a Lender (in either case, whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee), and provided further that such approval shall
not be unreasonably withheld or delayed; and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 8.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an administrative questionnaire, and the
Administrative Agent shall further deliver such administrative questionnaire to
the Borrower.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement in addition to any rights and
obligations it may theretofore have as a Lender, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.11, 2.14, and 8.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

65



--------------------------------------------------------------------------------



 



     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Parent, the Borrower or any of the
Parent’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Advances (including such Lender’s
participations in Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.14 and 8.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.
     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14 as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender

66



--------------------------------------------------------------------------------



 



from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Advances pursuant to subsection (b) above,
Bank of America may, upon 30 days’ notice to the Borrower and the Lenders,
resign as Swing Line Lender. In the event of any such resignation, the Borrower
shall be entitled to appoint from among the Lenders a successor Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as Swing Line
Lender. If Bank of America resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Advances or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.03(c). Upon the appointment of a successor and acceptance of such
appointment by the Swing Line Lender, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender, as the case may be.
     Section 8.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Parent or the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section actually known to or caused by the disclosing party or (y) becomes
available to the

67



--------------------------------------------------------------------------------



 



Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent or the Borrower.
     For purposes of this Section, “Information” means all information received
from the Parent, the Borrower or any Subsidiary of the Parent relating to the
Parent, the Borrower or any such Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Parent, the Borrower or any such Subsidiary, provided that, in
the case of information received from the Parent, the Borrower or any such
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent,
the Borrower or a Subsidiary of either thereof, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including Federal and state securities laws with
respect to Lenders subject to such laws and only to the extent such laws are
applicable to such Lender.
     Section 8.08 Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
     Section 8.09 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.
     Section 8.10 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing or any Advance, and shall continue in
full force and effect as long as any Advance or any other Obligation hereunder
shall remain unpaid or unsatisfied.
     Section 8.11 Replacement of Lenders. (i) If any Lender requests
compensation under Section 2.11, (ii) if the Borrower is required to pay any
additional amount to any Lender or any governmental authority for the account of
any Lender pursuant to Section 2.14, (iii) if any Lender is, or within 15
Business Days of such assignment or delegation was, a Defaulting

68



--------------------------------------------------------------------------------



 



Lender, (iv) if any Lender is unable to make Eurocurrency Rate Advances pursuant
to Section 2.12, or (v) if any Lender shall fail to provide any consent, or
consent to any waiver or amendment, agreed to by the Required Lenders then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid (or cause to be paid) to the
Administrative Agent the assignment fee specified in Section 8.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.04(c) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
     (d) such assignment does not conflict with applicable Laws;
     (e) no Default or Event of Default shall have occurred and be continuing;
and
     (f) such parties to the assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and the assignee shall deliver
to the Administrative Agent an administrative questionnaire.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 8.12 Jurisdiction, Etc.
     (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the Notes, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Parent and
the Borrower each hereby agree that service of process in any such action or
proceeding brought in any such New York State court or in such federal court may
be made upon the Parent or the Borrower c/o IVZ Inc. at its offices at 1315
Peachtree Street N.E., Suite 500, Atlanta, Georgia 30309, Attention: General
Counsel (the “Process Agent”), and hereby further agrees that the failure of the
Process Agent to give any

69



--------------------------------------------------------------------------------



 



notice of any such service to the Parent or the Borrower, as applicable, shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.
     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) To the extent that either the Parent or the Borrower has or hereafter
may acquire any immunity from the jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Parent and the Borrower hereby irrevocably waives
such immunity in respect of its obligations under this Agreement and the other
Loan Documents.
     Section 8.13 Judgment.
     (a) Rate of Exchange. If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under the Notes in
another currency into Dollars, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which, in accordance with normal banking procedures, the Administrative Agent
could purchase such other currency with Dollars in New York City, New York, at
the close of business on the Business Day immediately preceding the day on which
final judgment is given, together with any premiums and costs of exchange
payable in connection with such purchase.
     (b) Indemnity. The obligation of the Borrower in respect of any sum due
from it to the Administrative Agent or any Lender hereunder or under any Note
shall, notwithstanding any judgment in a currency other than Dollars, be
discharged only to the extent that on the Business Day next succeeding receipt
by the Administrative Agent or such Lender of any sum adjudged to be so due in
such other currency, the Administrative Agent or such Lender, as the case may
be, may, in accordance with normal banking procedures, purchase Dollars with
such other currency. If the Dollars so purchased are less than the sum
originally due to the Administrative Agent or such Lender in Dollars, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or such Lender against such loss, and if
the Dollars so purchased exceed the sum originally due to any the Administrative
Agent or any Lender in Dollars, the Administrative Agent or such Lender agrees
to remit to the Borrower such excess.

70



--------------------------------------------------------------------------------



 



     Section 8.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 8.15 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower and the Parent that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act.
     Section 8.16 Consent to Reorganization. The Lenders and the Administrative
Agent hereby consent to the Reorganization.

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                      INVESCO PLC    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

                      INVESCO LTD.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-1



--------------------------------------------------------------------------------



 



                      ADMINISTRATIVE AGENT:    
 
                    BANK OF AMERICA, N.A., as Administrative Agent    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-2



--------------------------------------------------------------------------------



 



                      LENDERS:    
 
                $95,000,000.00   BANK OF AMERICA, N.A., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-3



--------------------------------------------------------------------------------



 



                  $95,000,000.00   CITIBANK N.A., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-4



--------------------------------------------------------------------------------



 



                  $85,000,000.00   HSBC BANK USA,
NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-5



--------------------------------------------------------------------------------



 



                  $85,000,000.00   JPMORGAN CHASE BANK, N.A., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-6



--------------------------------------------------------------------------------



 



                  $85,000,000.00   WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-7



--------------------------------------------------------------------------------



 



                  $65,000,000.00   DEUTSCHE BANK AG, NEW YORK
BRANCH, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-8



--------------------------------------------------------------------------------



 



                  $65,000,000.00   SUNTRUST BANK ATLANTA, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-9



--------------------------------------------------------------------------------



 



                  $55,000,000.00   CIBC INC., as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-10



--------------------------------------------------------------------------------



 



                  $55,000,000.00   ROYAL BANK OF CANADA EUROPE
LIMITED, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-11



--------------------------------------------------------------------------------



 



                  $43,000,000.00   THE BANK OF NEW YORK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-12



--------------------------------------------------------------------------------



 



                  $43,000,000.00   BARCLAYS BANK PLC, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-13



--------------------------------------------------------------------------------



 



                  $43,000,000.00   BNP PARIBAS, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-14



--------------------------------------------------------------------------------



 



                  $43,000,000.00   STATE STREET BANK AND TRUST
COMPANY, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-15



--------------------------------------------------------------------------------



 



                  $43,000,000.00   THE TORONTO-DOMINION BANK, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

S-16